Exhibit 10.1

EXECUTION VERSION

 

 

$1,000,000,000

REVOLVING CREDIT AGREEMENT

dated as of

March 13, 2013

among

AVON PRODUCTS, INC.

AVON CAPITAL CORPORATION

THE ADDITIONAL BORROWERS, BANKS AND OTHER LENDERS

FROM TIME TO TIME PARTIES HERETO

and

CITIBANK, N.A.,

as Administrative Agent

 

 

Bank of America, N.A.,

as Syndication Agent

BNP Paribas, BBVA Compass, Goldman Sachs Bank USA, HSBC Bank USA, National

Association, and Sovereign Bank, N.A.,

as Co-Documentation Agents

Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, BNP Paribas,

BBVA Compass, Goldman Sachs Bank USA, HSBC Bank USA, National Association, and

Sovereign Bank, N.A.,

as

Joint Lead Arrangers and Joint Bookrunners

Lloyds TSB Bank plc,

as Co-Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

  

DEFINITIONS

  

Section 1.01.

  

Certain Definitions

     1   

ARTICLE 2

  

THE LOANS

  

Section 2.01.

  

The Loans; Commitments

     15   

Section 2.02.

  

Procedure for Loans

     15   

Section 2.03.

  

Evidence for Loans

     16   

Section 2.04.

  

Increase of Commitment

     16   

Section 2.05.

  

Reduction of Commitments

     17   

Section 2.06.

  

Prepayment of Loans

     18   

Section 2.07.

  

Purpose of Loans

     18   

Section 2.08.

  

Defaulting Banks

     18   

ARTICLE 3

  

INTEREST, CONVERSION, FEES, ETC.

  

Section 3.01.

  

Procedure for Interest Rate Determination

     19   

Section 3.02.

  

Interest on ABR Loans

     19   

Section 3.03.

  

Interest on Eurodollar Loans

     19   

Section 3.04.

  

[Reserved]

     20   

Section 3.05.

  

Continuation and Conversion of Loans

     20   

Section 3.06.

  

Post-Maturity Interest

     20   

Section 3.07.

  

Maximum Interest Rate

     21   

Section 3.08.

  

Fees

     21   

ARTICLE 4

  

DISBURSEMENT AND PAYMENT

  

Section 4.01.

  

Disbursement of Loans; Pro Rata Treatment of Banks

     21   

Section 4.02.

  

Method of Payment

     22   

Section 4.03.

  

Compensation for Losses

     22   

Section 4.04.

  

Withholding, Reserves and Additional Costs

     23   

Section 4.05.

  

Unavailability and Impracticability

     27   

Section 4.06.

  

Substitution of Banks

     27   

Section 4.07.

  

Repayment of Loans

     28   

 

i



--------------------------------------------------------------------------------

ARTICLE 5

  

REPRESENTATIONS AND WARRANTIES

  

Section 5.01.

  

Representations and Warranties of the Borrowers

     28   

ARTICLE 6

  

CONDITIONS PRECEDENT

  

Section 6.01.

  

Conditions to Effectiveness

     31   

Section 6.02.

  

Conditions to Each Loan

     33   

Section 6.03.

  

Satisfaction of Conditions Precedent

     34   

Section 6.04.

  

Additional Borrowers

     34   

ARTICLE 7

  

COVENANTS

  

Section 7.01.

  

Affirmative Covenants

     35   

Section 7.02.

  

Negative Covenants

     38   

ARTICLE 8

  

EVENTS OF DEFAULT

  

Section 8.01.

  

Events of Default

     41   

Section 8.02.

  

Notice of Default

     43   

ARTICLE 9

  

THE ADMINISTRATIVE AGENT AND THE BANKS

  

Section 9.01.

  

Authorization and Action

     44   

Section 9.02.

  

Administrative Agent Individually

     44   

Section 9.03.

  

Duties of Administrative Agent; Exculpatory Provisions

     45   

Section 9.04.

  

Reliance by Administrative Agent

     46   

Section 9.05.

  

Delegation of Duties

     46   

Section 9.06.

  

Resignation of Administrative Agent

     46   

Section 9.07.

  

Non-Reliance on Administrative Agent and Other Banks

     47   

Section 9.08.

  

Indemnification

     48   

Section 9.09.

  

Sharing of Payments and Expenses

     48   

Section 9.10.

  

Other Agents

     49   

ARTICLE 10

  

THE GUARANTY

  

Section 10.01.

  

The Guaranty

     49   

Section 10.02.

  

Absolute Guaranty

     49   

Section 10.03.

  

Consents, Waivers and Renewals

     50   

Section 10.04.

  

Subrogation

     50   

 

ii



--------------------------------------------------------------------------------

Section 10.05.

  

Continuing Guaranty

     50   

Section 10.06.

  

Waiver of Notice

     50   

ARTICLE 11

  

MISCELLANEOUS

  

Section 11.01.

  

Applicable Law

     51   

Section 11.02.

  

Set-off

     51   

Section 11.03.

  

Expenses

     51   

Section 11.04.

  

Amendments

     51   

Section 11.05.

  

Cumulative Rights and No Waiver

     51   

Section 11.06.

  

Notices

     52   

Section 11.07.

  

Severability

     54   

Section 11.08.

  

Parties in Interest

     54   

Section 11.09.

  

[Reserved]

     58   

Section 11.10.

  

Indemnity

     58   

Section 11.11.

  

Consent to Jurisdiction

     59   

Section 11.12.

  

Confidentiality

     59   

Section 11.13.

  

Judgment

     60   

Section 11.14.

  

Execution in Counterparts

     60   

Section 11.15.

  

Patriot Act

     61   

Section 11.16.

  

No Fiduciary Duty

     61   

Section 11.17.

  

Waiver of Right to Jury

     61   

 

SCHEDULES

     

Schedule 2.01

   –   

Banks and Commitments

Schedule 5.01(e)

   –   

Certain Litigation

Schedule 6.04

   –   

Certain Additional Borrowers

Schedule 7.02(f)

   –   

Existing Subsidiary Debt

EXHIBITS

     

Exhibit A

   –   

Form of Loan Request

Exhibit B

   –   

Form of Note

Exhibit C

   –   

Form of Continuation/Conversion Request

Exhibit D-1

   –   

Form of Additional Borrower Designation

Exhibit D-2

   –   

Form of Additional Borrower Confirmation

Exhibit E

   –   

Form of Assignment and Assumption

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT, dated as of March 13, 2013 (as further amended,
supplemented, modified or extended from time to time, this “Agreement”), among
Avon Products, Inc., a New York corporation (“API”), Avon Capital Corporation, a
Delaware corporation (“ACC”), each of the Additional Borrowers (as defined
below) from time to time designated as such, each of the banks and other lenders
from time to time parties hereto (each, a “Bank” and, collectively, the “Banks”)
and the Administrative Agent (as defined below).

W I T N E S S E T H:

WHEREAS, API and ACC have requested that, subject to certain conditions, the
Administrative Agent and the Banks enter into this Agreement;

WHEREAS, the Administrative Agent and the Banks are willing to enter into this
Agreement on the terms and subject to the conditions hereof;

NOW, THEREFORE, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Definitions.

(a) Terms Generally. The definitions ascribed to terms in this Section 1.01 and
elsewhere in this Agreement shall apply equally to both the singular and plural
forms of the terms defined. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”. The words
“hereby”, “herein”, “hereof”, “hereunder” and words of similar import refer to
this Agreement as a whole (including any exhibits and schedules hereto) and not
merely to the specific section, paragraph or clause in which such word appears.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require.

(b) Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP
as in effect from time to time; provided, however, that, for purposes of
determining compliance with the covenants set forth in Sections 7.02(b),
7.02(d), 7.02(e) and 7.02(f), such terms shall be construed in accordance with
GAAP as in effect on the date of this Agreement applied on a basis consistent
with the construction thereof applied in preparing API’s audited financial
statements referred to in Section 5.01(d). In the event there shall occur a
change in GAAP which but for the foregoing proviso would affect the computation
used to determine compliance with either such covenant, the Borrowers and the
Banks agree to negotiate in good faith in an effort to agree upon an amendment
to this Agreement that will permit compliance with such covenant to be
determined by reference to GAAP as so changed while affording the Banks the
protection afforded by such covenant prior to such change (it being understood,
however, that such covenant shall remain in full force and effect in accordance
with its existing terms pending the execution by the Borrowers and the Banks of
any



--------------------------------------------------------------------------------

such amendment). For the avoidance of doubt, “operating leases” shall not be
deemed to be Capital Leases for the purposes of the covenants set forth in
Sections 7.02(b), 7.02(d), 7.02(e) and 7.02(f), notwithstanding any subsequent
change in GAAP.

(c) Certain Other Terms. The following terms shall have the meanings ascribed to
them below or in the Sections of this Agreement indicated below:

“ABR Lending Office” shall mean, with respect to each Bank, its office
identified in its Administrative Questionnaire as its domestic lending office or
such other office as such Bank may hereafter designate as its domestic lending
office or ABR lending office by notice to the Borrowers and the Administrative
Agent.

“ABR Loans” shall mean, collectively, Loans, or portions thereof, that bear
interest by reference to the Base Rate and in the manner set forth in
Section 3.02.

“ACC” shall have the meaning ascribed to such term in the Preamble to this
Agreement.

“Additional Amounts” shall have the meaning ascribed to such term in
Section 4.04(a).

“Additional Borrower” shall mean, as of any date, a Subsidiary of API that has
on or before such date been designated by API as an Additional Borrower in
accordance with the terms of this Agreement.

“Additional Costs” shall have the meaning ascribed to such term in
Section 4.04(b).

“Administrative Agent” shall mean Citibank, N.A., together with its affiliates,
as the administrative agent for the Banks under this Agreement and the Credit
Documents.

“Administrative Questionnaire” shall mean, with respect to each Bank, an
administrative details reply form in the form prepared by the Administrative
Agent and submitted to the Administrative Agent duly completed by such Bank.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agreement” shall have the meaning ascribed to such term in the Preamble to this
Agreement.

“API” shall have the meaning ascribed to such term in the Preamble to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Lending Office” shall mean, with respect to any Bank, (a) in the
case of its ABR Loans, its ABR Lending Office and (b) in the case of Eurodollar
Loans, its Eurodollar Lending Office.

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable Margin
for Base Rate Loans     Applicable Margin for
Eurodollar Loans  

Level 1
A- / A3 or above

     0.00 %      1.00 % 

Level 2
BBB+ /Baa1

     0.25 %      1.25 % 

Level 3
BBB/Baa2

     0.50 %      1.50 % 

Level 4
BBB-/Baa3

     0.75 %      1.75 % 

Level 5
Rating lower than Level 4

     1.50 %      2.50 % 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Percentage  

Level 1
A- / A3 or above

     0.10 % 

Level 2
BBB+ /Baa1

     0.15 % 

Level 3
BBB/Baa2

     0.20 % 

Level 4
BBB-/Baa3

     0.25 % 

Level 5
Rating lower than Level 4

     0.30 % 

“Assignee” shall have the meaning ascribed to such term in Section 11.08(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Assignee (with the consent of any party whose consent is required by
Section 11.08), and accepted by the Administrative Agent, in substantially the
form of Exhibit E or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Augmenting Bank” shall have the meaning ascribed to such term in Section 2.04.

“Available Facility” shall mean (a) on any date prior to the Termination Date,
an amount equal to the remainder of (i) the Total Commitment on such date minus
(ii) the sum of the aggregate outstanding principal amount of Loans on such date
and (b) on and after the Termination Date, $0.

“Bank” shall have the meaning ascribed to such term in the Preamble to this
Agreement.

“Base Rate” shall mean, for any day, a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall be equal to the highest of:

(a) the rate of interest publicly announced by the Administrative Agent in New
York City from time to time as its “base rate” in effect on such day;

(b) the sum of (i) 1/2 of 1% per annum and (ii) the Federal Funds Rate in effect
on such day; and

(c) the sum of (i) 1% per annum and (ii) the rate equal to LIBOR for an Interest
Period of one month for each day that an ABR Loan is outstanding (and in respect
of any day that is not a Eurodollar Business Day, LIBOR as in effect on the
immediately preceding Eurodollar Business Day).

“Benefit Arrangement” shall mean, at any time, an employee benefit plan within
the meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan
and which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” shall mean, with respect to any Loan, whichever of the Borrowers that
has borrowed such Loan in accordance with the terms hereof.

“Borrowers” shall mean, collectively, as of any date, the Initial Borrowers and
the Additional Borrowers as of such date; provided that if ACC shall at any time
cease to be a Wholly-Owned Subsidiary, it shall cease to be an Initial Borrower
or a Borrower at such time. Without in any way limiting API’s obligations as
guarantor under Article 10, all the obligations of the Borrowers hereunder and
in respect of any Loans shall be several and not joint.

“Borrowing Date” shall mean, with respect to any Loan, the date set forth in the
relevant Loan Request as the date upon which such Borrower desires to borrow
such Loan.

“Capital Lease” shall mean, with respect to any Person, any obligation of such
Person to pay rent or other amounts under a lease with respect to any property
(whether real, personal or mixed) acquired or leased by such Person that is
required to be accounted for as a liability on a balance sheet of such Person in
accordance with GAAP.

“Change of Control” shall mean, with respect to API, (i) any “person” (as
defined in Section 3(a)(9) of the Exchange Act and as used in Sections 13(d) and
14(d) thereof), excluding API, any Subsidiary and any Plan (including any
trustee of such plan acting as trustee), but

 

4



--------------------------------------------------------------------------------

including a “group” as defined in Section 13(d)(3) of the Exchange Act, becomes
the beneficial owner of shares of API having at least 35% of the total number of
votes that may be cast for the election of directors of API, provided that no
Event of Default will occur as a result of an acquisition of stock by API which
increases, proportionately, the stock representing the voting power of API owned
by such person or group above 35% of the voting power of API and provided
further that if such person or group acquires stock representing more than 35%
of the voting power of API by reason of share purchases by API, and after such
share purchases by API acquires any additional shares representing voting power
of API, then an Event of Default shall occur; or (ii) within any 24-month period
beginning on or after the date hereof, the persons who were directors of API
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board of Directors of API or the board of directors of any successor to
API, provided that any director who was not a director as of the date hereof
shall be deemed to be an Incumbent Director if such director was elected to the
Board of Directors by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually or by prior operation of this clause (ii) and provided further
that any director elected to the Board of Directors of API to avoid or settle a
threatened or actual proxy contest shall in no event be deemed to be an
Incumbent Director.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commitment” shall mean, with respect to any Bank, the amount of such Bank’s
commitment to make Loans reflected in the Register. In the case of Banks parties
hereto on the date hereof, such amount is set forth opposite such Bank’s name
under the heading “Commitment” on Schedule 2.01, as such amount may be reduced
from time to time pursuant to Section 2.05, 4.06 or 11.08 or increased from time
to time pursuant to Section 2.04 or 11.08. Each Bank’s Commitment shall
terminate on the Termination Date.

“Commitment Fee” shall have the meaning ascribed to such term in
Section 3.08(a).

“Consolidated EBIT” means, for any period, for API and its Consolidated
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (i) Consolidated Interest
Expense for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by API and its Consolidated Subsidiaries for such
period, (iii) extraordinary and other non-cash losses and expenses ((w) other
than in respect of provision for doubtful accounts or provision for
obsolescence, (x) other than in respect of depreciation and amortization
expense, (y) excluding any such non-cash item to the extent that it represents
an accrual or reserve for potential cash items in any future period, and
(z) excluding any amortization of a prepaid cash item that was paid in a prior
period), (iv) one-time fees, cash charges and other cash expenses, premiums or
penalties incurred in connection with any asset sale, any issuance of equity
interests or any issuance, incurrence or repayment of indebtedness and/or any
refinancing transaction or modification or amendment of any debt instrument
(including any transaction undertaken but not completed) and (v) cash charges
and other cash expenses (including as cash charges and expenses any such
non-cash items that represent an accrual or reserve for potential cash items in
a future period), premiums or penalties incurred in connection with any
restructuring or relating to any legal or regulatory action, settlement,
judgment or ruling, in an

 

5



--------------------------------------------------------------------------------

aggregate amount not to exceed $400,000,000 for the period from October 1, 2012
until the Termination Date, provided, that restructuring charges incurred after
December 31, 2014 shall not be included in this clause (v) and minus (b) all
non-cash items increasing Consolidated Net Income for such period (excluding any
such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period or is expected to be a cash
item in any future period).

“Consolidated EBITDA” means, for any period, for API and its Consolidated
Subsidiaries, an amount equal to Consolidated Net Income for such period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income and without duplication: (i) Consolidated Interest Expense for such
period, (ii) the provision for federal, state, local and foreign income taxes of
API and its Consolidated Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) extraordinary and other non-cash losses and expenses
((x) other than in respect of provision for doubtful accounts or provision for
obsolescence, (y) excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period,
and (z) excluding any amortization of a prepaid cash item that was paid in a
prior period), (v) one-time fees, cash charges and other cash expenses, premiums
or penalties incurred in connection with any asset sale, any issuance of equity
interests or any issuance, incurrence or repayment of indebtedness and/or any
refinancing transaction or modification or amendment of any debt instrument
(including any transaction undertaken but not completed) and (vi) cash charges
and other cash expenses (including as cash charges and expenses any such
non-cash items that represent an accrual or reserve for potential cash items in
a future period) , premiums or penalties incurred in connection with any
restructuring or relating to any legal or regulatory action, settlement,
judgment or ruling in an aggregate amount not to exceed $400,000,000 for the
period from the October 1, 2012 until the Termination Date, provided, that
restructuring charges incurred after December 31, 2014 shall not be included in
this clause (vi), and minus (b) all non-cash items increasing Consolidated Net
Income for such period (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period or is expected to be a cash item in any future period)

“Consolidated Interest Expense” means, for any period, for API and its
Consolidated Subsidiaries, interest expense (other than (i) hyperinflationary
interest expense in any country that is offset by corresponding foreign
exchange-related gains, (ii) interest expense attributable to pension accruals
in Germany and Italy and (iii) interest payable to the Internal Revenue Service
in respect of taxes).

“Consolidated Net Income” means, for any period, for API and its Consolidated
Subsidiaries, the net income of API and its Consolidated Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period.

“Consolidated Subsidiary” shall mean, at any date with respect to any Person,
any Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in the consolidated financial statements of such Person if
such statements were prepared in accordance with GAAP as of such date.

“Conversion Date” shall mean the date on which a conversion of interest rates on
outstanding Loans, pursuant to a Conversion Request, shall take effect.

 

6



--------------------------------------------------------------------------------

“Conversion Request” shall mean a telephonic request (confirmed in writing not
later than 12:00 P.M., New York time, on the date of such telephonic notice) by
a Borrower to convert the interest rate on all or portions of its outstanding
Loans pursuant to the terms hereof, which shall specify, with respect to such
outstanding Loans, (i) the requested Conversion Date, which shall be not less
than three Eurodollar Business Days after the date of such Conversion Request,
(ii) the aggregate amount of the Loans, from and after the Conversion Date,
which are to bear interest as ABR Loans or Eurodollar Loans, as the case may be,
and (iii) the term of the Interest Periods therefor, if any.

“Credit Documents” shall mean, collectively, this Agreement and the Notes.

“Debt” shall mean, with respect to any Person at any date, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all obligations of such Person as lessee under Capital
Leases, (e) all contingent or non-contingent obligations of such Person to
reimburse or prepay any bank or other Person in respect of amounts paid or
payable (currently or in the future, on a contingent or non-contingent basis)
under a letter of credit, bankers’ acceptance or similar instrument, other than
contingent obligations relating to letters of credit issued to support trade
payables, (f) all Debt of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person and (g) all Debt of others
Guaranteed by such Person; provided, however, that (x) Debt shall not include
any obligations incurred in connection with the funding of a trust established
under Section 501(c)(9) of the Code and (y) for purposes of Section 7.02(e),
Debt shall not include undrawn amounts in respect of letters of credit or
similar instruments.

“Default” shall mean any event or circumstance which, with the giving of notice
or the passage of time, or both, would unless cured or waived become an Event of
Default.

“Defaulting Bank” means, subject to Section 2.08(c), any Bank that (a) has
failed to fund any portion of the Loans required to be funded by it hereunder
within three Domestic Business Days of the date required to be funded by it
hereunder unless such Bank notifies the Administrative Agent and the Borrowers
in writing that such failure is the result of such Bank’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any other Bank any other amount required to be paid by
it hereunder within three Domestic Business Days of the date when due, unless
the subject of a good faith dispute, (c) has notified API or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s determination that one or more conditions precedent to funding,
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing or public statement, cannot be
satisfied), (d) has failed, within three Domestic Business Days after written
request by the Administrative Agent (based on its reasonable belief that such
Bank may not fulfill its funding obligations hereunder), to confirm in a manner
satisfactory to the Administrative

 

7



--------------------------------------------------------------------------------

Agent that it will comply with its funding obligations hereunder, or (e) has
become, or the parent company of which has become, the subject of a bankruptcy
or insolvency proceeding; provided that a Bank shall not be a Defaulting Bank
solely by virtue of the ownership or acquisition of any equity interest in such
Bank or a parent company thereof by a governmental authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person.

“Dollars” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Business Day” shall mean any day except a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to close.

“Effective Date” shall have the meaning ascribed to such term in Section 6.01.

“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or clean-up or other
remediation thereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Group” shall mean API and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with API, are treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Eurodollar Business Day” shall mean any Domestic Business Day on which
commercial banks are open for international business (including dealings in
Dollar deposits) in London.

“Eurodollar Lending Office” shall mean, with respect to each Bank, its office,
branch or affiliate identified in its Administrative Questionnaire as its
Eurodollar lending office or such other office, branch or affiliate of such Bank
as it may hereafter designate as its Eurodollar lending office by notice to the
Borrowers and the Administrative Agent.

“Eurodollar Loans” shall mean, collectively, Loans, or portions thereof, that
bear interest at the rate and in the manner set forth in Section 3.03.

 

8



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” shall mean, for any day, the percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any marginal, supplemental or emergency reserve
requirements) for a member bank of the Federal Reserve System in New York City
with deposits exceeding one billion dollars in respect of “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board (or any
successor regulation)).

“Event of Default” shall mean any of the events described in Section 8.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean (a) all present and future taxes imposed on or
measured by the overall net income of any Bank (or any office, branch or
subsidiary of such Bank) or any franchise taxes, taxes on doing business or
taxes measured by capital or net worth imposed on any Bank (or any office,
branch or subsidiary of such Bank), in each case imposed by the United States of
America or any political subdivision or taxing authority thereof or therein, or
taxes on or measured by the overall net income of any office, branch or
subsidiary of a Bank or any franchise taxes, taxes imposed on doing business or
taxes measured by capital or net worth imposed on any office, branch or
subsidiary of such Bank, in each case imposed by any foreign country or
subdivision thereof in which such office, branch or subsidiary is doing
business, (b) any branch profits taxes or any similar tax imposed by any
jurisdiction referred to in clause (a) above and (c) any withholding tax that is
imposed on amounts payable to a Bank as a result of FATCA.

“Existing Credit Agreement” shall mean the Revolving Credit and Competitive
Advance Facility Agreement dated as of November 2, 2010 among API, ACC, the
additional borrowers and the lenders parties thereto and Citibank, N.A., as
administrative agent.

“Existing Debt” shall have the meaning provided in Section 7.02(f).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded to the
nearest 1/16 of 1% or, if there is no nearest 1/16 of 1%, to the next higher
1/16 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Domestic Business Day next succeeding such day; provided that
(a) if such day is not a Domestic Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Domestic
Business Day as so published on the next succeeding Domestic Business Day, and
(b) if no such rate is so published on such next succeeding Domestic Business
Day, the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

9



--------------------------------------------------------------------------------

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System or any successor agency.

“Fee Payment Date” shall mean the last day of each calendar quarter, commencing
with the first such day after the date hereof, and the earlier of (a) any other
date on which the Total Commitment is cancelled in full and (b) as to any Bank,
its Termination Date.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entities as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guaranteed Obligations” shall have the meaning ascribed to such term in
Section 10.01.

“Guaranty” by any Person shall mean any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt or other obligation of
any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreements to keep-well, to purchase assets, goods, securities or services,
to take-or-pay, or to maintain financial statement conditions or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof (in whole or in part);
provided that the term Guaranty shall not include endorsements for collection or
deposit in the ordinary course of business. The term “Guarantee” used as a verb
has a corresponding meaning.

“Indemnified Tax” shall have the meaning ascribed to such term in
Section 4.04(a)(ii).

“Initial Borrower” shall mean API or ACC.

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (a) Consolidated EBIT to (b) Consolidated Interest Expense (excluding, to the
extent included in interest expense, expenses incurred in connection with any
premiums, consent fees, make-whole payments or other payments made to the
holders of any Debt issued by API under (a) the Note Purchase Agreement dated as
of November 23, 2010 or (b) the 5.625% Notes due March 1, 2014 for purposes of
retiring or amending the terms of such Debt), in each case for the period of
four fiscal quarters ending on such date.

 

10



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to each Eurodollar Loan, the period
commencing on the Borrowing Date or on the last day of the preceding Interest
Period and ending one, two, three or six months thereafter, as the Borrower may
elect in the applicable Loan Request or pursuant to Section 3.03(b); provided
that

(i) any Interest Period that would otherwise end on a day that is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day,

(ii) any Interest Period that begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Eurodollar Business Day of a calendar month,
and

(iii) any Interest Period that begins before the Termination Date and would
otherwise end after the Termination Date shall end on the Termination Date.

“Level” means a Public Debt Rating level as specified in the definition of
“Applicable Margin” or “Applicable Percentage”, as applicable.

“LIBOR” shall mean, with respect to any Interest Period for a Eurodollar Loan,
the rate per annum determined by the Administrative Agent as the offered rate
for Dollar deposits with a term comparable to such Interest Period that appears
on the Reuters Screen (as defined below) at approximately 11:00 A.M., London
time, on the second full Eurodollar Business Day preceding the first day of such
Interest Period. However, if such rate does not appear on the Reuters Screen,
“LIBOR” shall mean the rate per annum determined by the Administrative Agent to
be the arithmetic mean (rounded to the nearest 1/16 of 1% or, if there is no
nearest 1/16 of 1%, to the next higher 1/16 of 1%) of the respective rates of
interest communicated by the Reference Banks to the Administrative Agent as the
rate at which Dollar deposits are offered to the Reference Banks by leading
banks in the London interbank deposit market at approximately 11:00 A.M., London
time, on the second full Eurodollar Business Day preceding the first day of such
Interest Period in an amount substantially equal to the principal amount of such
Eurodollar Loan (rounded up to the nearest integral multiple of $1,000,000) for
a term equal to such Interest Period. “Reuters Screen” shall mean the display
designated as Page LIBOR01 on the service provided by Reuters (or such other
page as may replace such page on such service, or any successor to the
substitute for such service for the purpose of displaying the rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset, and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

 

11



--------------------------------------------------------------------------------

“Loan Request” shall mean a telephonic request (confirmed in writing by not
later than 12:00 P.M., New York time, on the date of such telephonic request) by
a Borrower to borrow Loans, which shall specify (a) the requested Borrowing
Date, (b) the aggregate amount of Loans that such Borrower desires to borrow on
such date, (c) whether such requested Loans are to bear interest as ABR Loans or
Eurodollar Loans and (d) if the requested Loans are to bear interest as
Eurodollar Loans, the Interest Period therefor.

“Loans” shall mean, collectively, ABR Loans and Eurodollar Loans, in each case
denominated in Dollars.

“Material Plan” shall mean a Plan or Plans having aggregate Unfunded Liabilities
in excess of $100,000,000.

“Material Subsidiary” shall mean, as of any date, a Subsidiary having assets
(excluding intercompany assets that would be eliminated after consolidation in
accordance with GAAP) of at least $150,000,000, as reflected in the most recent
quarterly or annual balance sheet of such Subsidiary dated on or prior to such
date.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.

“Multiemployer Plan” shall mean an employee pension benefit plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions (including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period) and under which liability may be imposed on any member of the ERISA
Group.

“Notes” shall mean, collectively, the promissory notes of the Borrowers
evidencing Loans, if any.

“Non-Consenting Bank” means any Bank that, in response to any request by API or
the Administrative Agent to a departure from, waiver of or amendment to any
provision of any Credit Document that requires the agreement of all Banks, which
departure, waiver or amendment receives the consent of the Required Banks, shall
not have given its consent to such departure, waiver or amendment.

“Participant” shall have the meaning ascribed to such term in Section 11.08(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).

 

12



--------------------------------------------------------------------------------

“Plan” shall mean an employee pension benefit plan as defined in Section 3(2) of
ERISA which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code and is maintained for employees of API
or any other member of the ERISA Group.

“Prescribed Forms” shall mean such duly executed form(s) or statement(s), and in
such number of copies, which may, from time to time, be prescribed by law and
which, pursuant to applicable provisions of (a) an income tax treaty between the
United States and the country of residence of the Bank providing the form(s) or
statement(s), (b) the Code or (c) any applicable rule or regulation under the
Code, permit one or more of the Borrowers to make payments hereunder for the
account of such Bank free of deduction or withholding for income or similar
taxes.

“Pro Rata Share” shall mean, in the case of each Bank, the proportion of such
Bank’s Commitment to the Total Commitment of all the Banks or, if the Total
Commitment shall have been cancelled or reduced to $0 or expired, the proportion
of the aggregate amount of such Bank’s Loans then outstanding to the aggregate
amount of Loans then outstanding.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long term senior unsecured debt issued by API or, if any
such rating agency shall have issued more than one such rating, the lowest such
rating issued by such rating agency. For purposes of the foregoing, (a) if no
rating for API’s senior unsecured long-term debt shall be available from either
rating agency, such rating agency shall be deemed to have established a Level 5
rating; (b) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the available rating; (c) if the ratings established or deemed
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the Level
corresponding to the more favorable of such ratings except if the lower of such
ratings is more than one Level below the higher of such ratings, the Applicable
Margin and the Applicable Percentage shall be based upon the Level that is one
Level below the higher of such ratings; (d) if any rating established or deemed
established by S&P or Moody’s shall be changed (other than as a result of a
change in the rating system of either Moody’s or S&P), such change shall be
given effect on and as of the opening of business on the date when such change
is first announced by the rating agency making such change; and (e) if the
rating system of either Moody’s or S&P shall change prior to the Termination
Date, API and the Banks shall negotiate in good faith to amend the references to
specific ratings in this definition to reflect such changed rating system.

“Reference Bank” shall mean each of Citibank, N.A. and Bank of America, N.A.

“Register” shall have the meaning ascribed to such term in Section 11.08(c).

“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s affiliates.

 

13



--------------------------------------------------------------------------------

“Required Banks” shall mean, at any date, Banks having at least a majority of
the Total Commitment or, if the Total Commitment has been cancelled or
terminated, holding at least a majority of the aggregate outstanding principal
amount of the Loans.

“Responsible Officer” shall mean, with respect to a Person, the chief executive
officer, president, chief financial officer, chief accounting officer,
treasurer, deputy treasurer or assistant treasurer, secretary or assistant
secretary or any vice president of such Person.

“S&P” shall mean Standard & Poor’s Financial Services LLC and any successor
thereto that is a nationally recognized rating agency.

“SEC” shall mean the Securities and Exchange Commission or any successor agency.

“Subsidiary” shall mean any corporation or other entity of which a majority of
the securities or other ownership interests having ordinary voting power to
elect directors or other persons performing similar functions are at the time
directly or indirectly owned by API.

“Taxes” shall have the meaning ascribed to such term in Section 4.04(a)(i).

“Termination Date” shall mean the earlier of (a) the fourth anniversary of the
Effective Date and (b) the date on which all Loans shall have been fully repaid
and all Commitments entirely cancelled.

“Total Commitment” shall mean the aggregate Commitments of all the Banks, being
initially $1,000,000,000 (subject to cancellation, increase or reduction
pursuant to Section 2.04 or 2.05).

“Unfunded Liabilities” means, with respect to any Plan, any amount by which
(a) the present value of all benefit liabilities under such Plan exceeds (b) the
fair market value of all Plan assets allocable to such benefits (excluding any
accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“Unused Commitment” shall mean, as to each Bank on any day, such Bank’s
Commitment minus the aggregate outstanding principal amount of ABR Loans and
Eurodollar Loans made by such Bank.

“Wholly-Owned Subsidiary” shall mean any Subsidiary all the shares of stock of
all classes of which (other than directors’ qualifying shares) at the time are
owned directly or indirectly by API.

 

14



--------------------------------------------------------------------------------

ARTICLE 2

THE LOANS

Section 2.01. The Loans; Commitments. (a) Prior to the Termination Date and
subject to the terms and conditions of this Agreement, each of the Banks,
severally and not jointly with the other Banks, agrees to make one or more Loans
denominated in Dollars to the Borrowers from time to time in an aggregate
principal amount at any one time outstanding not to exceed its Commitment;
provided, however, that the amount of Loans which may be borrowed on any
Borrowing Date may not exceed the Available Facility (after giving effect to any
Loans being repaid or prepaid on such Borrowing Date and any other Loans to be
made on such Borrowing Date).

(b) Each Bank’s Commitment, as of the date of this Agreement, is set forth
opposite its name in Schedule 2.01, and, after such date, each Bank’s Commitment
shall be recorded in the Register as provided in Section 11.08(c).

Section 2.02. Procedure for Loans. (a) A Borrower may borrow Loans by giving a
Loan Request telephonically, to the Administrative Agent not later than 10:30
A.M., New York time (to be confirmed in writing in substantially the form of
Exhibit A not later than 12:00 P.M., New York time, on the same day), (i) on the
Borrowing Date therefor with respect to any ABR Loan and (ii) at least three
Eurodollar Business Days before the Borrowing Date with respect to any
Eurodollar Loan. Loans shall be in an amount equal to $10,000,000 or an integral
multiple of $1,000,000 in excess thereof (except that such borrowing of ABR
Loans may be in the aggregate amount of the unused portion of the Total
Commitment).

(b) Upon receipt of any Loan Request from a Borrower, the Administrative Agent
shall forthwith give notice to each Bank of the substance thereof. Not later
than 2:00 P.M., New York time, on the Borrowing Date specified in such Loan
Request, each Bank shall make available to the Administrative Agent in
immediately available funds at the Applicable Lending Office of the
Administrative Agent (or, if the Administrative Agent has specified a different
address in the notice referred to above, at such address), such Bank’s Pro Rata
Share of the Loans requested.

(c) Upon receipt by the Administrative Agent of such funds (and to the extent
received by it from the various Banks), the Administrative Agent shall disburse
to the relevant Borrower on the requested Borrowing Date the Loans requested in
such Loan Request. The Administrative Agent may, but shall not be required to,
advance on behalf of any Bank such Bank’s Pro Rata Share of such Loans on a
Borrowing Date unless such Bank shall have notified the Administrative Agent
prior to such Borrowing Date that it does not intend to make available its Pro
Rata Share of such Loans on such date. If the Administrative Agent makes such an
advance, the Administrative Agent shall be entitled to recover such amount on
demand from the Bank on whose behalf such advance was made, and if such Bank
does not pay the Administrative Agent the amount of such advance upon demand,
the relevant Borrower shall promptly repay such amount to the Administrative
Agent, acting for the Banks. Until such amount is repaid to the Administrative
Agent by such Bank or the relevant Borrower, such advance shall be deemed for
all purposes to be a Loan made by the Administrative Agent. The Administrative
Agent shall be entitled to recover

 

15



--------------------------------------------------------------------------------

from the Bank or such Borrower, as the case may be, interest on the amount
advanced by it for each day from the Borrowing Date therefor until repaid to the
Administrative Agent at a rate per annum equal to (i) in the case of an amount
recovered from any Bank, the Federal Funds Rate or (ii) in the case of an amount
recovered from a Borrower, the higher of the Federal Funds Rate and the interest
rate applicable thereto pursuant to Section 3.01. The failure of any Bank to
make any Loan to be made by it on any Borrowing Date shall not relieve any other
Bank of its obligation, if any, hereunder to make its Loan on such Borrowing
Date, and neither the Administrative Agent nor any other Bank shall be
responsible for the failure by such Bank to make the Loan to be made by such
Bank on such Borrowing Date.

Section 2.03. Evidence for Loans. (a) Each Bank shall maintain, in accordance
with its customary and usual practice, accounts evidencing the indebtedness of
each Borrower to such Bank resulting from each Loan made by such Bank from time
to time, including an indication of the Applicable Lending Office and the
amounts of principal and interest payable and paid to such Bank in respect of
Loans.

(b) The Administrative Agent shall maintain, in accordance with its customary
and usual practice, accounts evidencing the indebtedness of each Borrower to
each Bank resulting from each Loan made hereunder.

(c) The entries made in the foregoing accounts shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
indebtedness of each Borrower therein recorded; provided, however, that the
failure of any Bank or the Administrative Agent to maintain any such account, as
applicable, or any error therein, shall not in any manner affect the validity or
enforceability of any obligation of a Borrower to repay any Loan actually made
to such Borrower by such Bank in accordance with the terms of this Agreement.

(d) A Borrower’s obligation to repay any Loan that shall be assigned to a
Federal Reserve Bank by a Bank shall, to the extent requested by such Bank in
order to effect such assignment, be evidenced by one or more Notes, in
substantially the form of Exhibit B (a “Note”). A Note shall be (i) in the
principal amount of the Loan or Loans so assigned and (ii) stated to mature on
the Termination Date and bear interest from its date until paid in full on the
principal balance (from time to time outstanding thereunder) payable at the
rates and in the manner provided herein.

Section 2.04. Increase of Commitment. API may from time to time, by notice to
the Administrative Agent (which shall promptly deliver a copy to each of the
Banks), request that the Total Commitment be increased by $10,000,000 or an
integral multiple thereof and will not result in the Total Commitment exceeding
$1,250,000,000. Each such notice shall set forth the requested amount of the
increase in the Total Commitment and the date on which such increase is to
become effective (which shall be not fewer than twenty days after the date of
such notice), and shall offer each Bank the opportunity to increase its
Commitment by its ratable share, based on the amounts of the Banks’ Commitments
on the date of such notice, of the requested increase in the Total Commitment.
Each Bank shall, by notice to API and the Administrative Agent given not more
than ten Domestic Business Days after the date of API’s notice, either agree to
increase its Commitment by all or a portion of the offered amount or decline to
increase its Commitment (and any Bank that does not deliver such a notice within
such period of ten Domestic Business Days

 

16



--------------------------------------------------------------------------------

shall be deemed to have declined to increase its Commitment). In the event that,
on the tenth Domestic Business Day after API shall have delivered a notice
pursuant to the first sentence of this paragraph, the Banks shall have agreed
pursuant to the preceding sentence to increase their Commitments by an aggregate
amount less than the increase in the Total Commitment requested by API, API
shall have the right to arrange for one or more banks or other financial
institutions (any such bank or other financial institution being called an
“Augmenting Bank”), which may include any Bank, to extend Commitments or
increase their existing Commitments in an aggregate amount equal to the
unsubscribed amount, provided that each Augmenting Bank, if not already a Bank
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed) and shall execute all
such documentation as the Administrative Agent shall specify to evidence its
status as a Bank hereunder. If (and only if) Banks (including Augmenting Banks)
shall have agreed to increase their Commitments or to extend new Commitments in
an aggregate amount not less than $10,000,000, such increases and such new
Commitments shall become effective on the date specified in the notice delivered
by API pursuant to the first sentence of this Section. Notwithstanding the
foregoing, no increase in the Total Commitment (or in the Commitment of any
Bank) shall become effective under this paragraph unless, on the date of such
increase, (i) the conditions set forth in paragraphs (b) and (c) of Section 6.02
(including the condition set forth in Section 6.02(c) insofar as it relates to
representations and warranties contained in Sections 5.01(d)(ii) and 5.01(e)
which are otherwise excluded in Section 6.02) shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of API or (ii) the Banks shall have
waived the requirements set forth in clause (i) of this sentence.

Section 2.05. Reduction of Commitments. (a) Ratable Reduction. API shall have
the right, upon not less than three Domestic Business Days’ (or such shorter
notice as may be agreed by the Administrative Agent) telephonic notice (promptly
confirmed in writing) from API to the Administrative Agent and, if the Total
Commitment is thereby to be reduced to zero, upon payment of the Commitment Fee
accrued to (but excluding) the date of such reduction, to reduce the Total
Commitment in full or in part; provided, however, that the amount of any
reduction in the Total Commitment may not exceed the Available Facility (after
giving effect to any Loans being repaid or prepaid on the day of such reduction
and any Loans to be made on such day). Partial reductions of the Total
Commitment shall be in the amount of $10,000,000 or in integral multiples of
$1,000,000 in excess thereof (or, if the Available Facility is less than
$10,000,000, then all of such lesser amount). Subject to Section 2.04, all
reductions of the Total Commitment shall be permanent.

(b) Non-Ratable Reduction. API shall have the right, upon at least ten Domestic
Business Days’ written notice to a Defaulting Bank (with a copy to the
Administrative Agent), to terminate in whole such Bank’s Commitment; provided
that if any Loans have been made by such Defaulting Bank and remain outstanding,
no Default or Event of Default has occurred and is continuing. Such termination
shall be effective, (x) with respect to such Bank’s Unused Commitment, on the
date set forth in such notice, provided, however, that such date shall be no
earlier than ten Domestic Business Days after receipt of such notice and
(y) with respect to each Loan outstanding to such Bank, in the case of an ABR
Loan, on the date set forth in such notice and in the case of a Eurodollar Loan,
on the last day of the then current Interest Period relating to such Loan. Upon
termination of a Bank’s Commitment under this Section 2.05(b), the Borrowers
will pay or cause to be paid in full in cash all principal of, and interest
accrued to the date of such

 

17



--------------------------------------------------------------------------------

payment on, Loans owing to such Bank and pay any accrued Commitment Fees payable
to such Bank pursuant to the provisions of Section 3.08 (subject to
Section 2.08), and all other amounts payable to such Bank hereunder (including,
but not limited to, any increased costs or other amounts owing under
Section 4.04; and upon such payments, the obligations of such Bank shall, by the
provisions hereof, be released and discharged; provided, however, that such
Bank’s rights under Sections 4.03, 4.04 and 11.10, and its obligations under
Section 9.08 shall survive such release and discharge as to matters occurring
prior to such date; provided further, however, that if pursuant to this
Section 2.05(b), the Borrowers shall pay to a Defaulting Bank any principal of,
or interest accrued on, the Loans owing to such Defaulting Bank, then the
Borrowers shall either (x) confirm to the Administrative Agent that the
conditions set forth in Section 6.02(b) and (c) are met on and as of such date
of payment or (y) pay or cause to be paid a ratable payment of principal and
interest to all Banks who are not Defaulting Banks. Subject to Section 2.04,
once so reduced or terminated pursuant to this Section 2.05, the Commitments of
the Banks shall not be reinstated.

Section 2.06. Prepayment of Loans. A Borrower shall have the right, by giving
telephonic notice (promptly confirmed in writing) to the Administrative Agent by
not later than 10:30 A.M., New York time, (i) on the day of prepayment in the
case of ABR Loans and (ii) on the third Eurodollar Business Day prior to the day
of prepayment in the case of Eurodollar Loans, to prepay Loans of such Borrower
bearing interest on the same basis and having the same Interest Period, if any,
in whole or in part, without premium or penalty, in the aggregate principal
amount of $10,000,000 or integral multiples of $1,000,000 in excess thereof (or,
if the outstanding aggregate principal amount of such Loan is less than
$10,000,000, then all of such lesser amount), together with accrued interest
(except for ABR Loans, as to which such interest shall be paid on the next date
when it otherwise would be payable under 3.02) on the principal being prepaid to
(but excluding) the date of prepayment and, in the case of Eurodollar Loans, the
amounts required by Section 4.03. Subject to the terms and conditions hereof,
Loans so prepaid may be reborrowed by any Borrower.

Section 2.07. Purpose of Loans. The proceeds of the Loans will be used for
general corporate purposes.

Section 2.08. Defaulting Banks. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:

(i) fees shall cease to accrue on the Commitment of such Defaulting Bank (other
than a Defaulting Bank only under clause (e) of the definition thereof) pursuant
to Section 3.08(a);

(ii) the Unused Commitment of such Defaulting Bank (other than a Defaulting Bank
only under clause (e) of the definition thereof) shall not be included in
determining whether the Required Banks have taken or may take any action
hereunder; and

(iii) any amount payable to such Defaulting Bank hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank) shall, in lieu of being
distributed to such Defaulting Bank, subject to any applicable requirements of
law, be applied by the Administrative Agent, in

 

18



--------------------------------------------------------------------------------

the following order of priority: (x) first, to the payment of any amounts owing
by such Defaulting Bank to the Administrative Agent hereunder, (y) second, to
the funding of any Loan in respect of which such Defaulting Bank has failed to
fund its portion thereof as required by this Agreement and (z) the balance to
such Defaulting Bank.

(b) The rights and remedies against a Defaulting Bank under this Section 2.08
are in addition to other rights and remedies that any Borrower, the
Administrative Agent or any Bank may have against such Defaulting Bank.

(c) In the event that the Administrative Agent and API agree that a Defaulting
Bank has adequately remedied all matters that caused such Bank to be a
Defaulting Bank, then such Bank shall purchase at par such of the Loans of the
other Banks as the Administrative Agent shall determine may be necessary in
order for such Bank to hold such Loans ratably in accordance with its Commitment
(or, if the Total Commitments have terminated, as last in effect) and such Bank
shall no longer be a Defaulting Bank.

ARTICLE 3

INTEREST, CONVERSION, FEES, ETC.

Section 3.01. Procedure for Interest Rate Determination. Unless a Borrower shall
request in a Loan Request or in a Conversion Request that its Loans, or portions
thereof, bear interest as Eurodollar Loans, such Borrower’s Loans shall bear
interest as ABR Loans.

Section 3.02. Interest on ABR Loans. Each ABR Loan shall bear interest from the
date of such ABR Loan until paid in full, or (if converted into a Eurodollar
Loan) to (but excluding) the first day of the relevant Interest Period, payable
in arrears on the last day of each calendar quarter, commencing with the first
such date after the date hereof, and on the date such Loan is repaid, at a rate
per annum (on the basis of (i) a 365-day year (366 days in the case of a leap
year) if the Base Rate is calculated based on the “base rate” and (ii) a 360-day
year if the Base Rate is calculated based on the Federal Funds Rate or LIBOR,
for the actual number of days involved) equal to the sum of (i) the Applicable
Margin for Base Rate Loans and (ii) the Base Rate in effect from time to time,
which rate shall change as and when said Base Rate shall change.

Section 3.03. Interest on Eurodollar Loans. (a) Each Eurodollar Loan shall bear
interest from the date of such Loan to (but excluding) the last day of the
relevant Interest Period, or (if earlier) to (but excluding) the Termination
Date, payable in arrears (A) with respect to Interest Periods of three months or
less, on the last day of such Interest Period, and (B) with respect to Interest
Periods longer than three months, on the date which occurs three months after
the first day of such Interest Period and on the last day of such Interest
Period, at a rate per annum (on the basis of a 360-day year for the actual
number of days involved, with respect to each Interest Period), equal to the sum
of (i) the Applicable Margin for Eurodollar Loans and (ii) LIBOR.

(b) The Interest Period for each Eurodollar Loan shall be selected by the
relevant Borrower at least three Eurodollar Business Days prior to the beginning
of such Interest Period. If such Borrower fails to notify the Administrative
Agent of the Interest Period for a

 

19



--------------------------------------------------------------------------------

subsequent Eurodollar Loan at least three Eurodollar Business Days prior to the
last day of the then current Interest Period of an outstanding Eurodollar Loan,
then such outstanding Eurodollar Loan shall become an ABR Loan at the end of
such current Interest Period.

(c) For so long as any Bank maintains reserves against “Eurocurrency
Liabilities” pursuant to Regulation D of the Federal Reserve Board (or any
successor regulation), each Borrower shall, subject to the two next succeeding
sentences, contemporaneously with the related interest payments, pay additional
interest on each Eurodollar Loan of such Bank at a rate per annum up to but not
exceeding the excess of (i) (A) LIBOR divided by (B) one minus the Eurodollar
Reserve Percentage over (ii) LIBOR. Each Bank shall promptly notify API, with a
copy to the Administrative Agent, upon becoming aware that any Borrower may be
required to make a payment pursuant to this Section 3.03(c). When requesting
payment pursuant to this Section 3.03(c), each Bank shall provide to API, with a
copy to the Administrative Agent, a certificate, signed by an officer of such
Bank, setting forth, in reasonable detail, the basis of such claim, the amount
required to be paid by the Borrower to such Bank and the computations made by
such Bank to determine such amount. Absent demonstrable error, such certificate
shall be binding as to the amounts of additional interest owing in respect of
such Bank’s Eurodollar Loans.

Section 3.04. [Reserved].

Section 3.05. Continuation and Conversion of Loans. (a) A Borrower may request,
by telephonic notice to the Administrative Agent of a Conversion Request,
confirmed in writing in substantially the form of Exhibit C by no later than
12:00 P.M., New York time, on the same day, in advance of the requested
Conversion Date as provided in the definition of “Conversion Request”, that:

(i) all the outstanding ABR Loans of such Borrower, or a portion thereof in an
aggregate amount equal to $10,000,000 or an integral multiple of $1,000,000 in
excess thereof, be converted into a Eurodollar Loan on the requested Conversion
Date; or

(ii) all the Eurodollar Loans of such Borrower having the same Interest Period,
or a portion thereof in an aggregate amount equal to $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, be converted into ABR Loans on the
requested Conversion Date.

(b) Upon receipt of any such Conversion Request from a Borrower, the
Administrative Agent shall forthwith give notice to each Bank of the substance
thereof. Effective on such Conversion Date and upon payment by such Borrower of
the amounts, if any, required by Section 4.03, the Loans or portions thereof as
to which the Conversion Request was made shall commence to accrue interest as
set forth in this Article 3 for the type of interest rate and, in the case of a
conversion of ABR Loans into Eurodollar Loans, Interest Period selected by such
Borrower.

Section 3.06. Post-Maturity Interest. After maturity (whether by acceleration or
otherwise) of any Loan, such Loan shall bear interest, payable on demand, at a
rate per annum equal to the sum of (i) 2% plus (ii) the Base Rate in effect from
time to time plus (iii) the Applicable Margin for ABR Loans.

 

20



--------------------------------------------------------------------------------

Section 3.07. Maximum Interest Rate. (a) Nothing in this Agreement or any other
Credit Document shall require a Borrower to pay interest at a rate exceeding the
maximum rate permitted by applicable law. Neither this Section nor Section 11.01
is intended to limit the rate of interest payable for the account of any Bank to
the maximum rate permitted by the laws of the State of New York (or any other
applicable law) if a higher rate is permitted with respect to such Bank by
supervening provisions of U.S. federal law.

(b) If the amount of interest payable by a Borrower for the account of any Bank
on any interest payment date in respect of the immediately preceding interest
computation period, computed pursuant to this Article 3, would exceed the
maximum amount permitted by applicable law to be charged by such Bank, the
amount of interest payable for its account on such interest payment date shall
automatically be reduced to such maximum permissible amount.

Section 3.08. Fees. (a) The Borrowers, jointly and severally, agree to pay, in
arrears on each Fee Payment Date, to the Administrative Agent for the account of
each Bank, a fee (the “Commitment Fee”) for the quarterly period (or shorter
period commencing on the Effective Date or ending on the Termination Date)
ending on the Domestic Business Day immediately preceding such Fee Payment Date
at a rate per annum equal to the Applicable Percentage (as from time to time in
effect, and appropriately adjusted if there are any changes to the Applicable
Percentage during the relevant period) on the average Unused Commitments during
such period.

(b) The Commitment Fee shall be computed based on a 365-day year (366 days in
the case of a leap year), for the actual number of days involved.

ARTICLE 4

DISBURSEMENT AND PAYMENT

Section 4.01. Disbursement of Loans; Pro Rata Treatment of Banks. (a) ABR Loans
shall be made by each Bank from its ABR Lending Office.

(b) Eurodollar Loans shall be made by each Bank from its Eurodollar Lending
Office.

(c) Each payment of a Commitment Fee, each reduction of the Total Commitment
and, except as expressly provided otherwise in this Agreement, each payment of
principal of or interest on Loans shall be apportioned among the Banks in
proportion to each Bank’s Pro Rata Share.

(d) If API shall designate as an Additional Borrower hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any Bank
may, with notice to the Administrative Agent and API, fulfill its Commitment by
causing an affiliate of such Bank to act as the Bank in respect of such
Additional Borrower (and such Bank shall, to the extent of Loans made to such
Additional Borrower, be deemed for all purposes hereof to have pro tanto
assigned such Loans to such affiliate in compliance with the provisions of
Section 11.08).

 

21



--------------------------------------------------------------------------------

Section 4.02. Method of Payment. (a) All payments of principal of and interest
on the Loans and of fees hereunder shall be payable in Dollars.

(b) All payments to be made by the Borrowers hereunder shall be made not later
than 2:00 P.M., New York time, on the date when due, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
office referred to in Section 11.06 hereof.

(c) Whenever any payment of principal of, or interest on, ABR Loans or fees
shall be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. Whenever
any payment of principal of, or interest on, Eurodollar Loans shall be due on a
day which is not a Eurodollar Business Day, the date for payment thereof shall
be extended to the next succeeding Eurodollar Business Day unless such
Eurodollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Eurodollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Banks hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that such Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, but shall not be obligated to, cause to be distributed to
each Bank on such due date an amount equal to the amount then due such Bank. If
and to the extent that such Borrower shall not have so made such payment, each
Bank shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Rate.

(e) Any and all payments made by a Borrower to the Administrative Agent or the
Banks hereunder shall be made without right of set-off, counterclaim or other
defenses.

(f) The Administrative Agent will promptly cause any payments received by it to
be distributed to each Bank for whose account payment has been made in like
funds.

Section 4.03. Compensation for Losses. (a) Compensation. If (i) a Borrower makes
a prepayment of a Eurodollar Loan under Section 2.06 (other than a prepayment to
a Bank to which Additional Costs or Additional Amounts may be due that has not
complied with its obligations under Section 4.04(c)), or a Conversion Date
selected by a Borrower pursuant to Section 3.05 for the conversion of Eurodollar
Loans, or portions thereof, falls on a day other than the last day of the
Interest Period for the amount so converted, (ii) a Borrower revokes any Loan
Request for a Eurodollar Loan or any Eurodollar Loan requested is not made
because of the failure of the applicable conditions precedent specified in
Section 6.02 to be satisfied, (iii) an outstanding Eurodollar Loan, or any
portion thereof, is converted into an ABR Loan pursuant to Section 4.05 on any
day other than the last day of the Interest Period applicable thereto or (iv) a
Eurodollar Loan (or portion thereof) shall be due and payable pursuant to
Section 4.07, or declared to be due and payable prior to the scheduled maturity
thereof pursuant to Section 8.01, on any day other than the

 

22



--------------------------------------------------------------------------------

last day of the Interest Period applicable thereto, then, subject to
Section 4.03(b) and without duplication of any amounts described in
Section 3.03(c) or 4.04, the relevant Borrower shall be obligated to pay to the
relevant Bank an amount that will compensate such Bank for any loss or premium,
penalty or expense incurred by such Bank as a result of such prepayment,
conversion, failure to borrow, declaration or revocation of notice in respect of
funds obtained for the purpose of making or maintaining such Eurodollar Loan, or
any portion thereof (other than loss of margin or profits after the date of such
prepayment, conversion, failure to borrow, declaration or revocation of notice).

(b) Certificate, Etc. Each Bank shall promptly notify API, with a copy to the
Administrative Agent, upon becoming aware that any Borrower may be required to
make any payment pursuant to this Section 4.03. When requesting payment pursuant
to this Section 4.03, such Bank shall provide to API, with a copy to the
Administrative Agent, a certificate, signed by an officer of such Bank, setting
forth in reasonable detail the amount required to be paid by the Borrowers to
such Bank and the computations made by such Bank to determine such amount. The
applicable Borrower shall have a 30-day period following the receipt of such
certificate (if such Borrower in good faith disagrees with the assertion that
any payment under this Section 4.03 is due or with the amount shown as due on
such certificate and so notifies such Bank of such disagreement within five
Domestic Business Days following receipt of such certificate) to negotiate with
such Bank, which negotiations shall be conducted by the respective parties in
good faith, and to agree upon another amount that will adequately compensate
such Bank, it being expressly understood that if such Borrower does not provide
the required notice of its disagreement as provided above, then such Borrower
shall pay the amount shown as due on the certificate on the tenth Domestic
Business Day following receipt thereof and further if such Borrower does provide
such required notice, and negotiations are entered into in good faith but do not
result in agreement by such Borrower and such Bank within the 30-day period,
then such Borrower shall pay the amount shown as due on the certificate on the
last day of such period.

Section 4.04. Withholding, Reserves and Additional Costs. (a) Withholding.
(i) All payments payable under this Agreement to a Bank (including payments of
principal of and interest on Loans) shall be made to such Bank free and clear of
any and all present and future taxes, levies, imposts, duties, deductions,
withholdings, fees, liabilities and similar charges other than Excluded Taxes
(“Taxes”). If any Taxes are required to be withheld or deducted from any amount
payable by a Borrower under this Agreement, then the amount so payable under
this Agreement shall be increased to the amount which, after deduction from such
increased amount of all Taxes required to be withheld or deducted therefrom (the
amount of such increase, an “Additional Amount”), will yield to such Bank the
amount stated to be payable under this Agreement. The relevant Borrower shall
execute and deliver to any Bank upon its request such further instruments as may
be necessary or desirable to give full force and effect to any such increase.
The relevant Borrower shall also hold each Bank harmless and indemnify it for
any stamp or other taxes with respect to the preparation, execution, delivery,
recording, performance or enforcement of the Credit Documents (all of which
shall be included within “Taxes”). If any of the Taxes specified in this
Section 4.04(a) are paid by a Bank, the relevant Borrower shall, within 10 days
after demand of such Bank, reimburse such Bank for such payments, together with
any interest, penalties and expenses incurred in connection herewith. Each
Borrower shall deliver to the Administrative Agent certificates or other valid
vouchers or other evidence of payment reasonably satisfactory to the
Administrative Agent for all Taxes or other charges deducted from or paid with
respect to

 

23



--------------------------------------------------------------------------------

payments made by such Borrower hereunder. Notwithstanding the foregoing, the
Borrowers shall be entitled, to the extent required to do so by law, to deduct
or withhold (and shall not be required to make payments of any Additional
Amounts or indemnification payments as otherwise required by this Section 4.04
on account of such deductions or withholdings) income or other similar taxes
imposed by the United States of America from interest, fees or other amounts
payable hereunder for the account of any Bank other than a Bank (i) that is a
U.S. Person for U.S. federal income tax purposes or (ii) that has the Prescribed
Forms on file with the Borrowers for the applicable year, unless the failure to
leave such forms on file results from a change in law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof subsequent to the date the Bank becomes
a party to this Agreement (or designates a new lending office), except to the
extent that such Bank (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment) to receive additional
amounts from the applicable Borrower pursuant to Section 4.04(a); provided that
if a Borrower shall so deduct or withhold any such taxes, such Borrower shall
provide a statement to the Administrative Agent and such Bank, setting forth the
amount of such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Bank may reasonably request for
assisting such Bank to obtain any allowable credits or deductions for the taxes
so deducted or withheld in the jurisdiction or jurisdictions in which such Bank
is subject to tax.

(ii) If any Bank has received or been granted a refund or repayment of, any Tax
paid or payable by it in respect of or which takes account of any Tax with
respect to which an Additional Amount was paid by a Borrower (an “Indemnified
Tax”) or other matter giving rise to such payment, such Bank shall, to the
extent it determines in good faith that it can do so without prejudice to the
retention of the amount of such refund or repayment, pay to such Borrower such
amount as such Bank shall determine in good faith to be attributable to such
Indemnified Tax or other matter and which will leave such Bank (after such
payment to the Borrower) in a position no better or worse than it would have
been in had such Borrower not been required to deduct or withhold such
Indemnified Tax or such other matter had not arisen; provided that such Borrower
upon the written request of such Bank, shall return to such Bank the amount of
any such refund, repayment in the event that such Bank is required to repay such
amount to the relevant Governmental Authority.

(b) Additional Costs. (i) Without duplication of any amounts payable described
in Section 3.03(c), 4.04(a) or 4.04(b)(ii), if after the date hereof there shall
have occurred any change in any law or regulation or in the interpretation
thereof by any court or Governmental Authority charged with the administration
thereof or the enactment of any law or regulation shall either (A) impose,
modify or deem applicable any reserve, special deposit or similar requirement
with respect to any Bank’s Commitment or its Eurodollar Loans, (B) subject such
Bank to any duty or other charge with respect to any of its Eurodollar Loans or
its obligations to make Eurodollar Loans or (C) impose on such Bank any other
condition regarding this Agreement, its Commitment to make Eurodollar Loans or
its Eurodollar Loans and the result of any event referred to in clause (A),
(B) or (C) shall be to increase the cost (“Additional Costs”) to such Bank of
maintaining its Commitment to make Eurodollar Loans or making or maintaining its
Eurodollar Loans or shall reduce the amounts received or receivable hereunder
(which Additional Costs shall be calculated by such Bank in good faith in
accordance with each Bank’s internal policies, including any reasonable
averaging and attribution methods) by an amount which such Bank in good faith
shall

 

24



--------------------------------------------------------------------------------

determine to be material, then, subject to Sections 4.04(c) and (d), the
relevant Borrower shall pay to such Bank an amount equal to such Additional
Costs; provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law or regulation under this Section 4.04(b)(i), regardless of
the date enacted, adopted or issued.

(ii) Without duplication of any amounts described in Section 3.03(c), 4.04(a) or
4.04(b)(i), if after the date hereof the adoption of any applicable law, rule,
regulation or guideline regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency or instrumentality charged with the
interpretation or administration thereof, or compliance by such Bank with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency or instrumentality, has or would have the effect of reducing
the rate of return on capital for such Bank or any corporation controlling such
Bank as a consequence of its obligations under this Agreement to a level below
that which such Bank shall determine in good faith that reasonably could have
been achieved but for such adoption, change or compliance (taking into
consideration such Bank’s or such corporation’s policies with respect to capital
adequacy), then from time to time, subject to Sections 4.04(c) and (d), the
relevant Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such reduction; provided, that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be an adoption of law,
rule, regulation or guideline under this Section 4.04(b)(ii), regardless of the
date enacted, adopted or issued.

Notwithstanding anything herein to the contrary, this Section 4.04(b) shall not
apply to (i) increased costs or reduction in amounts received or receivable
hereunder resulting from any Tax or Excluded Tax, as to which Section 4.04(a)
shall govern or (ii) changes in the basis of taxation of net income by the
United States or any other jurisdiction which are applicable to any Bank or its
lending office.

(c) Mitigation. If, with respect to a Bank, a condition arises or an event
occurs after the date hereof that would, or would upon the giving of notice,
result in the payment of any Additional Costs or Additional Amounts pursuant to
this Section 4.04 or the delivery by such Bank of any notice described in the
first sentence of Section 4.05, then such Bank, promptly upon becoming aware of
the same, shall notify API (with a copy to the Administrative Agent) thereof and
at API’s request shall take such steps as may be available to it and acceptable
to the Borrowers to mitigate the effects of such condition or event (which shall
include efforts consistent with legal and regulatory restrictions applicable to
it to book the Loans held by such Bank hereunder at another lending office of
such Bank if such other lending office is not, in the reasonable judgment

 

25



--------------------------------------------------------------------------------

of such Bank, otherwise disadvantageous to such Bank); provided that such Bank
shall be under no obligation to take any step that, in its good faith judgment,
would result in its incurring any unreimbursed Additional Costs, additional
Taxes or other additional costs in performing its obligations hereunder (unless
the Borrower has agreed to reimburse it for the same) or would, in the good
faith judgment of such Bank, be materially disadvantageous to such Bank.

(d) Certificate, Etc. Each Bank shall promptly notify API, with a copy to the
Administrative Agent, upon becoming aware that the Borrowers may be required to
make any payment pursuant to this Section 4.04. When requesting payment pursuant
to this Section 4.04, a Bank shall provide to API, with a copy to the
Administrative Agent, a certificate, signed by an officer of such Bank
specifying the event giving rise to such claim and setting forth, in reasonable
detail, the basis of such claim, the amount required to be paid by each Borrower
to such Bank and the computations made by such Bank to determine such amount.
Anything herein notwithstanding, no Bank shall have the right to demand payment
of Additional Amounts or compensation for Additional Costs or a reduced rate of
return under this Section 4.04 (i) with respect to any period more than 180 days
prior to the date it has made a demand pursuant to this Section 4.04, provided
if any Additional Amounts or Additional Costs arise from a change of law that is
retroactive, then the 180 day period shall be extended to include the period of
retroactive effect thereof, (ii) to the extent that such Bank determines in good
faith that the interest rate or margin on the relevant Loans appropriately
accounts for any Additional Costs, and (iii) unless demand thereunder is made in
accordance with a policy of the Bank being applied in good faith to all
borrowers similarly situated, unless notice of such Bank’s entitlement to such
compensation shall have been furnished to the relevant Borrower at or prior to
such time.

(e) Prescribed Forms. (i) Each Bank that is not incorporated under the laws of
the United States of America or a state thereof agrees that it will, to the
extent it has not previously done so, deliver to API or the Administrative Agent
(and if to the latter, the Administrative Agent agrees that it will deliver to
API) two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, or successor applicable form, as the case may be, certifying
that such Bank or Administrative Agent is entitled to receive payments under
this Agreement and under the Notes without deduction or withholding of any
United States federal income taxes. Each Bank further undertakes to deliver to
API or the Administrative Agent (and if to the latter, the Administrative Agent
agrees that it will deliver to API) (i) two further duly completed copies of the
said Form W-8BEN or W-8ECI, or successor applicable forms, as the case may be,
on or before the date that any such form expires or becomes obsolete or after
the occurrence of any event requiring a change in the most recent form
previously delivered by it, and such extensions or renewals thereof as may
reasonably be requested by a Borrower, certifying that such Bank or
Administrative Agent is entitled to receive payments under this Agreement and
under any Notes without deduction or withholding of any United States federal
income taxes, unless in any such cases an event (including without limitation
any change in treaty, law or regulation) has occurred prior to the date on which
any such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent a Bank from duly completing and delivering
any such form with respect to it and such Bank advises API or the Administrative
Agent (and the Administrative Agent agrees that it will advise API) that it is
not capable of receiving payments without any deduction or withholding of United
States federal income tax and (ii) two duly completed copies of any other form
or certification that may become applicable to such Bank certifying that such
Bank or Administrative Agent is entitled to receive payments under this
Agreement and under any Notes without deduction or withholding of any United
States federal income taxes.

 

26



--------------------------------------------------------------------------------

(ii) If a payment made to a Bank hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver
to API and the Administrative Agent, at the time or times prescribed by law and
at such time or times reasonably requested by API or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by API or the Administrative Agent as may be necessary for
API or the Administrative Agent to comply with its obligations under FATCA, to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct or withhold from such payment.

Section 4.05. Unavailability and Impracticability. If, after the date hereof, a
Bank shall have determined in good faith that the making or maintenance of all
or any part of such Bank’s Eurodollar Loans has been made (i) unlawful because
of compliance by such Bank with any law or guideline or interpretation or
administration thereof by any official body charged with the interpretation or
administration thereof, in each case issued after the date hereof, or with any
request or directive made after the date hereof of such body (whether or not
having the effect of law) or (ii) impracticable because deposits in Dollars in
the amounts and requested maturities of such Loans are not available to the Bank
in the applicable interbank market or that the rate applicable to such Loans
will not adequately reflect the cost to such Bank of making, funding or
maintaining such Loans for the applicable Interest Period, then the
Administrative Agent, upon receipt of written notice of such determination by
such Bank, shall forthwith advise the other Banks and API thereof. After the
date specified in such notice and until such time as the Administrative Agent,
upon receipt of written notice to it by such Bank, shall notify API and the
other Banks that the circumstances specified by it in such notice no longer
apply, then notwithstanding any other provision of this Agreement:

(i) the Eurodollar Loans of such Bank shall automatically be converted to ABR
Loans, without any requirement of compliance by the Borrowers with Section 3.05,
4.03 or 4.04, on (x) the last day of the outstanding Interest Period or Periods
applicable thereto, unless awaiting such date is unlawful or (y) if awaiting
such date is unlawful, immediately upon the receipt by the applicable Borrower
of such notice; and

(ii) the obligation of such Bank to make, convert ABR Loans into, or continue
for an additional Interest Period, Eurodollar Loans shall be suspended, and, if
the Borrower shall request in a Loan Request or Conversion Request that such
Bank make a Eurodollar Loan, the Loan requested to be made by such Bank shall
instead be made as an ABR Loan.

Such Bank shall promptly notify the Administrative Agent, which thereupon shall
promptly notify API, when such specified circumstances no longer apply.

Section 4.06. Substitution of Banks. If any Bank (a) shall request any
compensation or indemnity under Section 4.03 or 4.04, (b) shall give any notice
described in the

 

27



--------------------------------------------------------------------------------

first sentence of Section 4.05, (c) shall become a Non-Consenting Bank or (d) is
a Defaulting Bank, the Borrowers shall have the right to require such Bank to
assign all its interests, rights and obligations under this Agreement to another
Bank or financial institution identified by the Borrowers with the assistance of
the Administrative Agent (and the Administrative Agent agrees to use its
reasonable efforts so to assist the Borrowers); provided, however, that (i) such
assignment shall not conflict with any applicable statute, law, rule,
regulation, order or decree of any Governmental Authority and (ii) the assigning
Bank shall have received from the Borrowers and/or such assignee full payment of
the principal of all then-outstanding Loans made by such Bank hereunder,
together with accrued and unpaid interest thereon, and (provided that such Bank
has complied with its obligations under Section 4.04(c)) all other amounts owed
to it hereunder.

Section 4.07. Repayment of Loans. Each Borrower shall repay to the
Administrative Agent for the ratable benefit of each Bank on the Termination
Date the aggregate principal amount of the Loans made by such Bank to such
Borrower and then outstanding.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Section 5.01. Representations and Warranties of the Borrowers. The Borrowers
severally represent and warrant that:

(a) Corporate Existence and Power. Each Borrower has been duly organized and is
validly existing and, to the extent applicable, in good standing under the laws
of its jurisdiction of organization, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as presently conducted.

(b) Corporate and Governmental Authorization; No Contravention. The execution,
delivery and performance by each Borrower of each of the Credit Documents to
which such Borrower is a party are within the corporate powers of such Borrower
and have been duly authorized by all necessary corporate action of such
Borrower, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene in any material
respect, or constitute a material default under, any provision of applicable law
or regulation or of the certificate of incorporation or by-laws (or similar
constitutive instruments) of such Borrower or of any agreement, judgment,
injunction, order, decree or other instrument binding upon such Borrower or
result in the creation or imposition of any material Lien on any asset of any
Borrower or any Material Subsidiary.

(c) Binding Effect. This Agreement constitutes a valid and binding agreement of
each Borrower, and each Note will constitute a valid and binding obligation of
the Borrower party to such Note when executed and delivered by such Borrower in
accordance with this Agreement, in each case enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or other similar laws relating to or affecting
creditors’ rights generally, and to general equity principles, regardless of
whether considered in a proceeding in equity or at law.

 

28



--------------------------------------------------------------------------------

(d) Financial Information. (i) The consolidated balance sheet of API and its
Consolidated Subsidiaries as of December 31, 2012 and the related consolidated
statements of income, cash flows and changes in shareholders’ equity for the
fiscal year then ended, reported on by PricewaterhouseCoopers LLP and filed with
the SEC in API’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2012, a copy of which has been made available to each of the Banks,
fairly present, in conformity with GAAP, the consolidated financial position of
API and its Consolidated Subsidiaries as of such dates and its consolidated
income and cash flows and changes in shareholders’ equity for such period.

(ii) Except as publicly disclosed by API prior to the Effective Date, as of the
Effective Date, there has been no material adverse change since December 31,
2012 in the business, consolidated financial position or consolidated results of
operations of API and its Consolidated Subsidiaries, considered as a whole.

(e) Litigation. (i) There is no action, suit or proceeding before any court,
arbitrator or governmental body, agency or official pending, or to the knowledge
of API or ACC, threatened, against API or any Subsidiary which in any manner
seeks to avoid the obligations of any Borrower to repay Loans or of API under
the guaranty set forth in Article 10. (ii) As of the Effective Date, and except
as publicly disclosed by API prior to the Effective Date, there is no action,
suit or proceeding before any court, arbitrator or governmental body, agency or
official pending, or to the knowledge of API or ACC, threatened, against API or
any Subsidiary in which there is a reasonable possibility of an adverse decision
which would be reasonably likely to materially and adversely affect the
business, consolidated financial position or consolidated results of operations
of API and its Consolidated Subsidiaries, considered as a whole, except as
disclosed (x) in the reports or financial statements referred to in
Section 5.01(d) or (y) in Schedule 5.01(e).

(f) Compliance with ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Code with respect to each Plan, except to the extent
that any failure to fulfill such obligations or to be in compliance would not,
individually or in the aggregate, materially and adversely affect the business,
consolidated financial position or consolidated results of operations of API and
its Consolidated Subsidiaries, considered as a whole. As of the Effective Date,
no member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA, except to the extent that any
such waivers, failures and liabilities would not, individually or in the
aggregate, materially and adversely affect the business, consolidated financial
position or consolidated results of operations of API and its Consolidated
Subsidiaries, considered as a whole.

 

29



--------------------------------------------------------------------------------

(g) Taxes. United States federal income tax returns of API and its domestic
Subsidiaries have been examined and closed through the fiscal year ended
December 31, 2011. API and its Subsidiaries have filed all United States federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all material taxes due pursuant to such returns or
pursuant to any assessment received by API or any Subsidiary, except for
assessments being contested in good faith by appropriate proceedings and as to
which API or such Subsidiary has set aside adequate reserves on its books. The
charges, accruals and reserves on the books of API and its Consolidated
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of API, adequate in all material respects.

(h) Material Subsidiaries. Each Material Subsidiary has been duly organized and
is validly existing and, to the extent applicable, in good standing under the
laws of its jurisdiction of organization, and has all corporate powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that the failure of any
of the foregoing would not, individually or in the aggregate, materially and
adversely affect the business, consolidated financial position or consolidated
results of operations of API and its Consolidated Subsidiaries, considered as a
whole.

(i) Investment Company Act. No Borrower is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(j) Disclosure. All information heretofore furnished by the Borrowers to the
Administrative Agent or any Bank in writing for purposes of or in connection
with this Agreement or any transaction contemplated hereby, taken as a whole,
was true and accurate in all material respects or based on reasonable estimates
on the date as of which such information is stated or certified and API has
disclosed to the Banks in writing (including in any materials publicly filed by
API with the SEC) any and all facts known to API which it reasonably believes
materially and adversely affect or may materially and adversely affect (to the
extent API can now reasonably foresee) the business, consolidated financial
position or consolidated results of operations of API and its Consolidated
Subsidiaries, considered as a whole.

(k) Environmental Matters. In the ordinary course of its business, API conducts
an ongoing review of the effect of Environmental Laws on the business,
operations and properties of API and its Subsidiaries, in the course of which it
identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, API has reasonably concluded that, as of
the Effective Date, and except as publicly disclosed by API prior thereto,
Environmental Laws are unlikely to have a material adverse effect on the
business, consolidated financial condition, or consolidated results of
operations of API and its Consolidated Subsidiaries, considered as a whole.

(l) Federal Reserve Regulations. After giving effect to the application of the
proceeds of each Loan, not more than 25% of the value of the consolidated assets
of API (based on book value or another reasonable measure) will consist of or be
represented by “margin stock” within the meaning of Regulation U of the Federal
Reserve Board.

 

30



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS PRECEDENT

Section 6.01. Conditions to Effectiveness. This Agreement shall not become
effective until the earliest date (the “Effective Date”) on which each of the
following conditions precedent shall have been satisfied, or waived in writing
by the Banks:

(a) Agreements. The Administrative Agent shall have received counterparts of
this Agreement, duly executed and delivered by each of the Banks, the Initial
Borrowers and the Administrative Agent (or in the case of any such party as to
which an executed counterpart shall not have been received, the Administrative
Agent shall have received, in form satisfactory to it, telecopy or other written
confirmation from such party of its execution of a counterpart of this
Agreement).

(b) Evidence of Corporate Action. The Administrative Agent shall have received
the following:

(i) API. (A) a copy of the Restated Certificate of Incorporation, as amended, of
API, certified as of a recent date not later than the Effective Date by the
Secretary of State of the State of New York, and a certificate as to the good
standing of API as of a date not earlier than ten Domestic Business Days prior
to the Effective Date, from such Secretary of State;

(B) a certificate of the Secretary or Assistant Secretary of API, dated the
Effective Date, and certifying (1) that attached thereto is a true and complete
copy of the by-laws of API as in effect on such date and at all times since the
date of the resolutions described in clause (2) below, (2) that attached thereto
is a true and complete copy of resolutions duly adopted by the Board of
Directors and/or Finance Committee of API authorizing the execution, delivery
and performance of this Agreement, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (3) that the
certificate of incorporation of API has not been amended since the date of the
last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (i)(A) above, and (4) as to the incumbency and signature of
each officer executing this Agreement or any document delivered in connection
herewith on behalf of the API;

(C) a certificate of a Responsible Officer of API as to the incumbency and
signature of the Secretary or Assistant Secretary of API executing the
certificate described in clause (i)(B) above; and

 

31



--------------------------------------------------------------------------------

(D) a certificate of a Responsible Officer of API, dated the Effective Date,
stating that (1) the representations and warranties set forth in Section 5.01
are correct on and as of the Effective Date and (2) no Default or Event of
Default has occurred and is continuing.

(ii) ACC. (A) a copy of the Certificate of Incorporation, as amended, of ACC,
certified as of a recent date not later than the Effective Date by the Secretary
of State of the State of Delaware, and a certificate as to the good standing of
ACC as of a date not earlier than ten Domestic Business Days prior to the
Effective Date, from such Secretary of State;

(B) a certificate of the Secretary or Assistant Secretary of ACC, dated the
Effective Date, and certifying (1) that attached thereto is a true and complete
copy of the by-laws of ACC as in effect on such date and at all times since the
date of the resolutions described in clause (2) below, (2) that attached thereto
is a true and complete copy of resolutions duly adopted by the Board of
Directors of ACC authorizing the execution, delivery and performance of this
Agreement, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (3) that the certificate of
incorporation of ACC has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(ii)(A) above, and (4) as to the incumbency and signature of each officer
executing this Agreement or any document delivered in connection herewith on
behalf of ACC; and

(C) a certificate of a Responsible Officer of ACC as to the incumbency and
signature of the Secretary or Assistant Secretary of ACC executing the
certificate described in clause (ii)(B) above.

(c) Legal Opinions. The Administrative Agent shall have received an opinion of
the General Counsel of API, in form and substance reasonably satisfactory to the
Administrative Agent, an opinion of White & Case LLP, in form and substance
reasonably satisfactory to the Administrative Agent, and an opinion of
Shearman & Sterling LLP, counsel to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent.

(d) Repayment of Outstanding Loans. The Administrative Agent shall have received
evidence, in form and substance satisfactory to it, that (i) all Loans
outstanding under the Existing Credit Agreement, and all interest and fees that
are payable thereunder, shall have been paid in full and (ii) the commitments
thereunder have been terminated.

(e) Other Documents. Such other documents as the Administrative Agent or any
Bank may reasonably request in order to satisfy its “know your customer” or
related requirements.

(f) Offering. API shall, or shall contemporaneously with the making of the
Loans, have completed an offering in the capital markets.

 

32



--------------------------------------------------------------------------------

Section 6.02. Conditions to Each Loan. The obligations of each Bank to make any
Loan (including the initial Loans) are subject to the conditions that the
Effective Date shall have occurred and that, on the Borrowing Date of each such
Loan and after giving effect thereto, each of the following conditions precedent
shall have been satisfied, or waived in writing by the Required Banks, and upon
such satisfaction or waiver each such Bank will give a written confirmation of
the same to the relevant Borrower upon request:

(a) Loan Request. The Administrative Agent shall have received from such
Borrower a Loan Request, in the appropriate form and in the manner contemplated
hereby.

(b) Absence of Defaults. No Default or Event of Default shall have occurred and
be continuing.

(c) Representations and Warranties. The representations and warranties contained
in Section 5.01 (other than the representations and warranties contained in
Sections 5.01(d)(ii) and 5.01(e)(ii) or any other representations or warranties
that expressly relate to a date certain) shall be true and correct with the same
effect as though such representations and warranties had been made at the time
of such Loan.

(d) Additional Conditions for Loans to Additional Borrowers. In the case of a
Loan to an Additional Borrower, none of the following shall have occurred and be
continuing:

(i) Such Additional Borrower shall fail to make any payment in respect of Debt,
other than Debt under this Agreement or any Notes, having an aggregate principal
or face amount of $100,000,000 or more when due or within any applicable grace
period;

(ii) Any event or condition (other than those covered by clause (i) above) shall
occur which (i) results in the acceleration of the maturity of Debt (other than
Debt under any Credit Document) of such Additional Borrower having an aggregate
principal amount of $100,000,000 or more or (ii) would presently cause or allow
the maturity of any Debt (other than Debt under any Credit Document) of such
Additional Borrower having an aggregate principal amount of $100,000,000 or more
to be accelerated;

(iii) Such Additional Borrower shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due (or admit such failure in writing), or shall take any corporate action to
authorize any of the foregoing;

 

33



--------------------------------------------------------------------------------

(iv) An involuntary case or other proceeding shall be commenced against such
Additional Borrower seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against such Additional Borrower under the federal bankruptcy laws as
now or hereafter in effect; or

(v) Judgments or orders for the payment of money in excess of $100,000,000 in
the aggregate shall be rendered against such Additional Borrower and such
judgments or orders shall continue unsatisfied and unstayed for a period of more
than 30 days.

Section 6.03. Satisfaction of Conditions Precedent. Acceptance by a Borrower of
the proceeds of any Loan shall be deemed to constitute a certification of such
Borrower that, as of the relevant Borrowing Date, each of the applicable
conditions precedent in Section 6.02 has been satisfied or waived in writing.

Section 6.04. Additional Borrowers. In the case of the first Loans to be made to
an Additional Borrower, in addition to the conditions set forth in Section 6.02,
the obligations of each Bank to make such Loans are subject to the condition
that, on the Borrowing Date of each such Loan, each of the following conditions
precedent shall have been satisfied, or waived in writing by the Required Banks
(except with respect to paragraph (b) below where the consent of all the Banks
is required), and upon such satisfaction or waiver each Bank will give written
confirmation of the same to the relevant Additional Borrower:

(a) Designation and Confirmation. The Administrative Agent shall have received
an Additional Borrower Designation and an Additional Borrower Confirmation, in
substantially the forms of Exhibits D-1 and D-2, respectively, duly executed and
delivered by API and such Additional Borrower, respectively;

(b) Bank Consent. In the case of an Additional Borrower not listed on Schedule
6.04, all the Banks shall have consented to the designation of that Additional
Borrower as such; and

(c) Evidence of Corporate Action. The Administrative Agent shall have received:

(i) a certificate of the Secretary or Assistant Secretary (or similar official)
of such Additional Borrower, dated the Borrowing Date, and certifying (A) that
attached thereto is a true and complete copy of the constitutive instruments of
such Additional Borrower as in effect on such date and at all times since the
date of the resolutions described in clause (B) below, (B) that attached thereto
is a true and complete copy of resolutions duly adopted by the Board of
Directors of such Additional Borrower authorizing the execution, delivery and
performance of this

 

34



--------------------------------------------------------------------------------

Agreement, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (C) as to the incumbency and
signature of each officer executing this Agreement or any document delivered in
connection herewith on behalf of such Additional Borrower; and

(ii) a certificate or certificates of a Responsible Officer of such Additional
Borrower as to the incumbency and signature of the Secretary of Assistant
Secretary (or similar official) of such Additional Borrower executing the
certificate described in clause (i) above.

ARTICLE 7

COVENANTS

Section 7.01. Affirmative Covenants. API (and, in the case of Section 7.01(f),
each Borrower (on and after the date on which it shall become a Borrower))
agrees that, so long as any Bank has in effect any Commitment hereunder or any
amount payable on any Loan remains unpaid:

(a) Financial Information. API will deliver to the Administrative Agent:

(i) subject to Section 11.06(e), as soon as available and in any event within 75
days after the end of each fiscal year of API, a consolidated balance sheet of
API and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income, cash flows and changes in
shareholders’ equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner acceptable to the SEC by PricewaterhouseCoopers LLP or other independent
public accountants of nationally recognized standing;

(ii) subject to Section 11.06(e), as soon as available and in any event within
45 days after the end of each of the first three quarters of each fiscal year of
API, a consolidated balance sheet of API and its Consolidated Subsidiaries as of
the end of such quarter and the related consolidated statement of income for
such quarter and the portion of the fiscal year ended at the end of such quarter
and the related consolidated statement of cash flows for the portion of the
fiscal year ended at the end of such quarter, all reported in a manner
acceptable to the SEC and certified as to fairness of presentation, GAAP and
consistency by a Responsible Officer of API;

(iii) simultaneously with the delivery of each set of financial statements
referred to in clauses (i) and (ii) above, a certificate of a Responsible
Officer of API (A) setting forth in reasonable detail the calculations required
to establish whether API was in compliance with the requirements of
Section 7.02(d) and Section 7.02(e) on the date of such financial statements and
(B) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action which API is taking or proposes to take with
respect thereto;

 

35



--------------------------------------------------------------------------------

(iv) simultaneously with the delivery of each set of financial statements
referred to in clause (i) above, a statement of the firm of independent public
accountants which reported on such statements (A) whether anything has come to
their attention to cause them to believe that any Default or Event of Default
existed on the date of such statements and (B) confirming the calculations set
forth in the officer’s certificate delivered simultaneously therewith pursuant
to clause (iii) above;

(v) within five Domestic Business Days of any Responsible Officer of the
Borrower or API obtaining knowledge of any Default or Event of Default, if such
Default or Event of Default is then continuing, a certificate of a Responsible
Officer of API stating that such certificate is a “Notice of Default” and
setting forth the details thereof and the action which API is taking or proposes
to take with respect thereto;

(vi) subject to Section 11.06(e), promptly upon the mailing thereof to the
shareholders of API generally, copies of all financial statements, reports and
proxy statements so mailed;

(vii) subject to Section 11.06(e), promptly upon the filing thereof, copies of
all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which API or the Borrower shall have
filed with the SEC;

(viii) if and when any member of the ERISA Group (A) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which could reasonably be expected to constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC, (B) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice, (C) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice, (D) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application, (E) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC, (F) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice, or (G) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which, in any such case, has resulted or could result in the
imposition of a Lien or the posting of a bond or other

 

36



--------------------------------------------------------------------------------

security under ERISA or the Code, a certificate of the Treasurer or chief
financial officer of API setting forth details as to such occurrence and action,
if any, which API or the applicable member of the ERISA Group is required or
proposes to take; and

(ix) from time to time, such additional information regarding the financial
position or business of the Borrowers (including notification of any change in
the ratings assigned to API by S&P or Moody’s) as the Administrative Agent, at
the request of any Bank, may reasonably request.

(b) Maintenance of Property; Insurance. (i) API will keep, and will cause each
Material Subsidiary to keep, all material property useful and necessary in its
business in substantial good working order and condition, ordinary wear and tear
excepted.

(ii) API will, and will cause each Material Subsidiary to, maintain (either in
the name of API or in such Material Subsidiary’s own name) with financially
sound and responsible insurance companies, insurance on all their respective
properties in at least such amounts and against at least such risks (and with
such risk retention) as are usually insured against in the same general area by
companies of established repute engaged in the same or a similar business; and
will furnish to the Banks, upon request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

(c) Continuation of Business. API and its Subsidiaries will continue to engage
in business of the same general type as conducted by API and its Subsidiaries on
the date hereof, considered as a whole. API will preserve, renew and keep in
full force and effect, and will cause each Material Subsidiary to preserve,
renew and keep in full force and effect their respective corporate existence and
their respective rights, privileges and franchises necessary or desirable in the
normal conduct of business; provided that nothing contained in this sentence
shall be deemed to prevent (x) API or any Subsidiary from consummating any
transaction not prohibited by Section 7.02(a) or (y) any such failures, except
to the corporate or other legal existence of any Borrower, which do not have a
material adverse effect on the business, consolidated financial position or
consolidated results of operations of API and its Consolidated Subsidiaries,
considered as a whole.

(d) Compliance with Law. API will comply, and cause each Subsidiary to comply,
with all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation and to the extent
applicable, anti-terrorism and money laundering laws, Environmental Laws, ERISA
and the rules and regulations thereunder) except (i) as publicly disclosed by
API prior to the Effective Date, (ii) where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or (iii) where
failure so to comply would not have a material adverse effect on the business,
consolidated financial position or consolidated results of operations of API and
its Consolidated Subsidiaries, considered as a whole.

(e) Books, Records and Inspection. API will keep, and will cause each Subsidiary
to keep, proper books of record and account in which full, true and correct
entries shall be made of all financial transactions and the assets and business
of API and its

 

37



--------------------------------------------------------------------------------

Subsidiaries so as to permit the preparation of financial statements of API and
its Subsidiaries in accordance with GAAP; and will permit, and will cause each
Subsidiary to permit, representatives of any Bank at such Bank’s expense to
visit and inspect any of its properties, to examine and make abstracts from any
of its books and records and to discuss its affairs, finances and accounts with
its officers, employees and independent public accountants, all at such
reasonable times and as often as may reasonably be desired.

(f) Use of Proceeds. The proceeds of each Loan (i) will be used by the relevant
Borrower for the purposes described in Section 2.07 and (ii) will not be used by
such Borrower in violation of any applicable law or regulation, including
Regulation U and Regulation X of the Federal Reserve Board.

Section 7.02. Negative Covenants. API agrees that, so long as any Bank has any
Commitment hereunder or any Loan remains unpaid:

(a) Mergers, Consolidations and Sales of Assets. API will not, and, so long as
any Loans made to ACC are outstanding hereunder, will not permit ACC to,
consolidate with or merge with or into any other person or sell, convey or
otherwise transfer its properties or assets substantially as an entirety to any
Person or Persons, except that (i) API may merge with a person that is a U.S.
corporation, so long as API is the corporation surviving such merger and no
Default or Event of Default shall have occurred or be continuing immediately
after such merger and (ii) ACC may consolidate with or merge with or into API or
any Wholly-Owned Subsidiary.

(b) Negative Pledge. API will not, and will not permit any Subsidiary to,
create, assume or suffer to exist any Lien on any asset (including, without
limitation, any stock of any Material Subsidiary) now owned or hereafter
acquired by it, except:

(i) Liens arising in the ordinary course of its business which (A) do not secure
Debt and (B) do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

(ii) any Lien on any assets securing Debt (including Capital Leases) incurred or
assumed for the purpose of financing all or any part of the cost of acquiring
such asset, provided that such Lien attaches to such asset concurrently with or
within 90 days after the acquisition thereof;

(iii) any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section 7.02(b), provided that such Debt is not increased and is not
secured by any additional assets;

(iv) any Lien (x) existing on any asset prior to the acquisition thereof by API
or a Consolidated Subsidiary and not created in contemplation of such
acquisition and (y) arising out of the refinancing, extension, renewal,
replacement or refunding of any Debt secured by any such Lien permitted by the
immediately preceding sub-clause (x), provided that such Debt is not increased
and is not secured by any additional assets;

 

38



--------------------------------------------------------------------------------

(v) Liens for taxes or assessments and similar charges either (A) not delinquent
or (B) being contested in good faith by appropriate proceedings and as to which
adequate reserves have been set aside on the books of API and its Subsidiaries;

(vi) Liens arising out of judgments or orders against API or any Consolidated
Subsidiary with respect to which API or such Consolidated Subsidiary shall in
good faith be prosecuting an appeal or proceedings for review, provided that
(A) API or such Consolidated Subsidiary, as the case may be, shall have secured,
within 60 days after the creation thereof, an effective stay of execution
pending such appeal or review, and (B) except with respect to (x) judgments and
orders with respect to non-United States taxes against Consolidated Subsidiaries
organized or conducting a substantial portion of their business outside the
United States, and (y) judgments and orders for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order, the aggregate amount of such judgments and orders shall
not exceed $200,000,000;

(vii) Liens for minor survey exceptions, or minor encumbrances, easements or
reservations of, or rights of others for, rights of way, sewers, electric lines,
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real properties, which encumbrances, easements, reservations,
rights and restrictions do not in the aggregate materially detract from the
value of the real properties of API and the Consolidated Subsidiaries,
considered as a whole, or materially impair their use in the operation of the
business of API or the Consolidated Subsidiary owning the same;

(viii) Liens of Consolidated Subsidiaries securing Debt of such Consolidated
Subsidiaries to API;

(ix) Liens in favor of the Administrative Agent or the Banks securing
obligations and liabilities of the Borrowers hereunder;

(x) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in good faith by appropriate proceedings;

(xi) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and pension or other social
security laws or regulations;

(xii) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and

(xiii) to the extent not covered by the foregoing, any other Liens incurred in
the ordinary course of business, provided that the aggregate amount of all such
other Liens shall not exceed $100,000,000 at any time outstanding.

 

39



--------------------------------------------------------------------------------

(c) Ownership of Other Borrowers. API will at no time at which any Loans made to
(i) ACC are outstanding hereunder own less than 100% of each outstanding class
of capital stock of ACC or (ii) any Additional Borrower are outstanding
hereunder, permit such Additional Borrower to cease to be a Subsidiary.

(d) Interest Coverage Ratio. As of the last day of each fiscal quarter of API,
API shall not permit the Interest Coverage Ratio to be less than 4:1.

(e) Leverage Ratio. As of the last day of each fiscal quarter of API, API shall
not permit the ratio of (i) Debt on such date to (ii) Consolidated EBITDA for
the period of four fiscal quarters ending on such date, to be greater than the
applicable ratio set forth in the grid below:

 

Fiscal Quarter Ended

   Applicable Leverage Ratio  

March 31, 2013

     4.25:1.0   

June 30, 2013

     4.00:1.0   

September 30, 2013

     4.00:1.0   

December 31, 2013

     3.75:1.0   

March 31, 2014

     3.75:1.0   

June 30, 2014

     3.75:1.0   

September 30, 2014

     3.75:1.0   

December 31, 2014 and thereafter

     3.50:1.0   

(f) Subsidiary Debt. API will not permit any of its Subsidiaries to create or
suffer to exist, any Debt other than:

(i) Debt owing to API or any other Subsidiary;

(ii) existing Debt outstanding on the Effective Date, and listed on Schedule
7.02(f) (the “Existing Debt”), and any Debt extending the maturity of, or
replacing, refunding, renewing or refinancing, in whole or in part, the Existing
Debt; provided that the principal amount of such Existing Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, replacement, refunding, renewal or refinancing (except by an
amount equal to any existing commitments utilized thereunder) as a result of or
in connection with such extension, replacement, refunding, renewal or
refinancing;

(iii) guarantees by any Subsidiary in respect of Debt of any other Subsidiary
otherwise permitted under this Section 7.02(f);

(iv) Debt arising under cash management agreements or from customary cash
management services, netting arrangements, automated clearing house transfers,
or the

 

40



--------------------------------------------------------------------------------

honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
so long as such Debt is extinguished within ten (10) Domestic Business Days of
its incurrence;

(v) Debt representing deferred compensation or similar obligations to employees
of incurred in the ordinary course of business;

(vi) Debt in respect of (i) performance bonds, surety bonds, appeal bonds or
customs bonds required in the ordinary course of business or in connection with
the enforcement of rights or claims of any Subsidiary or in connection with
judgments that do not result in an Event of Default and (ii) letters of credit,
bank guarantees, bankers’ acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other Debt with
respect to reimbursement-type obligations regarding workers compensation claims;

(vii) Debt of ACC so long as its primary activities are of the same general
types as those conducted by ACC on the Effective Date; and

(viii) Debt in addition to that permitted above, so long as the aggregate
outstanding principal amount thereof (but as measured only on the date of each
new incurrence of Debt under this clause (viii)) at no time exceeds
$500,000,000.

For purposes of determining compliance with this clause (f), in the event that
an item of proposed Debt meets the criteria of more than one of the categories,
or is entitled to be incurred or outstanding pursuant to more than one clause or
sub-clause of this clause (f), API shall be permitted to classify such item of
Debt on the date of its incurrence, or later reclassify all or a portion of such
item of Debt, in any manner that complies with this clause (f). Any amount
specified in this Agreement or any of the other Credit Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount to be determined in good faith by the
Borrower based on the most recent available exchange rates published in the Wall
Street Journal or other similar publication at the close of business on the
Domestic Business Day immediately preceding any date of determination thereof;
provided that to the extent that the principal amount of Debt measured against
any basket, covenant, limitation or other test equals not more than 110% of such
basket, covenant, limitation or other test solely as a result of fluctuations in
applicable currency exchange rates, such basket will not be deemed to have been
exceeded solely as a result of such fluctuations in currency exchange rates.

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01. Events of Default. If one or more of the following events (each,
an “Event of Default”) shall have occurred and be continuing:

(a) A Borrower shall fail to pay when due any principal of any Loan or shall
fail to pay within five Domestic Business Days after the date when due any
interest, fee or other amount payable hereunder;

 

41



--------------------------------------------------------------------------------

(b) API shall fail to observe or perform any of its covenants contained in
Section 7.01(a)(v), 7.01(c) (as to the preservation of a Borrower’s corporate
existence) or Section 7.02;

(c) A Borrower shall fail to observe or perform any of its covenants or
agreements contained in this Agreement (other than those covered by clause
(a) or (b) above) for 30 days after written notice thereof has been given to API
by the Administrative Agent at the request of any Bank;

(d) Any representation, warranty, certification or statement made by a Borrower
in this Agreement or in any certificate, financial statement or other document
delivered pursuant hereto shall prove to have been incorrect in any material
respect when made or deemed made (it being understood that good faith
projections that are reasonable when made shall not be considered
representations, warranties, certifications or statements for purposes of this
Section 8.01(d));

(e) API, ACC, or any Material Subsidiary shall fail to make any payment in
respect of Debt, other than Debt under this Agreement or any Notes, having an
aggregate principal or face amount of $100,000,000 or more when due or within
any applicable grace period;

(f) Any event or condition (other than those covered by clause (e) above) shall
occur which (i) results in the acceleration of the maturity of Debt (other than
Debt under any Credit Document) of API or any Material Subsidiary having an
aggregate principal amount of $100,000,000 or more or (ii) would presently cause
or allow the maturity of any Debt (other than Debt under any Credit Document) of
API or any Material Subsidiary having an aggregate principal amount of
$100,000,000 or more to be accelerated;

(g) API, ACC, or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due (or admit such failure in writing), or shall take any corporate
action to authorize any of the foregoing;

(h) An involuntary case or other proceeding shall be commenced against API, ACC
or any Material Subsidiary seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case

 

42



--------------------------------------------------------------------------------

or other proceeding shall remain undismissed and unstayed for a period of 60
days; or an order for relief shall be entered against API, ACC or any Material
Subsidiary under the federal bankruptcy laws as now or hereafter in effect;

(i) Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $100,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition
specified in Section 4042(a)(1) of ERISA, shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or there shall occur a complete or partial withdrawal from,
or a default, within the meaning of Section 4219(c)(5) of ERISA, with respect
to, one or more Multiemployer Plans which could cause one or more members of the
ERISA Group to incur a current payment obligation in excess of $100,000,000;

(j) Judgments or orders for the payment of money in excess of $100,000,000 in
the aggregate shall be rendered against API or any Material Subsidiary and such
judgments or orders shall continue unsatisfied and unstayed for a period of more
than 30 days; provided, however, that any such judgment or order shall not be an
Event of Default under this Section 8.01(j) if and for so long as (i) the amount
of such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or

(k) A Change of Control of API;

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrowers, terminate the Commitments and
they shall thereupon terminate, and (ii) if requested by the Required Banks, by
notice to the Borrowers, declare the Loans and any Notes (together with accrued
interest thereon) to be, and such Notes shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; provided that in the case of
any of the Events of Default specified in clause (g) or (h) above with respect
to a Borrower, without any notice to the Borrowers or any other act by the
Administrative Agent or the Banks, the Commitments shall thereupon terminate and
the Loans and any Notes (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers.

Section 8.02. Notice of Default. The Administrative Agent shall give written
notice to the Borrowers of the occurrence of any Event of Default under
Section 8.01(c) promptly upon being requested to do so by any Bank and shall
thereupon notify all the Banks thereof.

 

43



--------------------------------------------------------------------------------

ARTICLE 9

THE ADMINISTRATIVE AGENT AND THE BANKS

Section 9.01. Authorization and Action. Each Bank hereby irrevocably appoints
Citibank, N.A. to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article 9 are solely for the benefit of the
Administrative Agent and the Banks and, except with respect to Section 9.06, the
Borrowers shall not have rights as a third party beneficiary of any of such
provisions.

Section 9.02. Administrative Agent Individually. (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Bank as any other Bank and may exercise the same as though it were
not the Administrative Agent and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity as a Bank. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Banks.

(b) Each Bank understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.02 as “Activities”) and may engage in
the Activities with or on behalf of the Borrowers or their affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Borrowers and their affiliates
and including holding, for its own account or on behalf of others, equity, debt
and similar positions in any Borrower or its affiliates), including trading in
or holding long, short or derivative positions in securities, loans or other
financial products of any Borrower or its affiliates. Each Bank understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning a Borrower or its affiliates (including
information concerning the ability of a Borrower to perform its obligations
hereunder) which information may not be available to any of the Banks that are
not members of the Agent’s Group. None of the Administrative Agent nor any
member of the Agent’s Group shall have any duty to disclose to any Bank or use
on behalf of the Banks, and shall not be liable for the failure to so disclose
or use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any affiliate thereof) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Bank such documents as are
expressly required by this Agreement to be transmitted by the Administrative
Agent to the Banks.

 

44



--------------------------------------------------------------------------------

(c) Each Bank further understands that there may be situations where members of
the Agent’s Group or their respective customers (including a Borrower and its
affiliates) either now have or may in the future have interests or take actions
that may conflict with the interests of any one or more of the Banks (including
the interests of the Banks hereunder). Each Bank agrees that no member of the
Agent’s Group is or shall be required to restrict its activities as a result of
the Person serving as Administrative Agent being a member of the Agent’s Group,
and that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Bank. None of (i) this
Agreement, (ii) the receipt by the Agent’s Group of information concerning a
Borrower or its affiliates (including information concerning the ability of such
Borrower to perform its obligations hereunder) nor (iii) any other matter shall
give rise to any fiduciary, equitable or contractual duties (including without
limitation any duty of trust or confidence) owing by the Administrative Agent or
any member of the Agent’s Group to any Bank including any such duty that would
prevent or restrict the Agent’s Group from acting on behalf of customers
(including the Borrowers or their Affiliates) or for its own account.

Section 9.03. Duties of Administrative Agent; Exculpatory Provisions.

(a) The Administrative Agent’s duties hereunder are solely ministerial and
administrative in nature and the Administrative Agent shall not have any duties
or obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Banks (or such other number or percentage of the Banks as shall be expressly
provided for herein), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or any of its affiliates to liability or
that is contrary to this Agreement or applicable law.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.04 or 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default or the event
or events that give or may give rise to any Default or Event of Default unless
and until a Borrower or any Bank shall have given notice to the Administrative
Agent describing such Default or Event of Default and such event or events.

(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection herewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document or the perfection
or priority of any Lien or security interest created or

 

45



--------------------------------------------------------------------------------

purported to be created hereby or (v) the satisfaction of any condition set
forth in Article 6 or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Administrative Agent.

(d) Nothing in this Agreement shall require the Administrative Agent or any of
its Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Bank and each Bank confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Related Parties.

Section 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of any Loan that by its terms must be fulfilled to the
satisfaction of a Bank, the Administrative Agent may presume that such condition
is satisfactory to such Bank unless an officer of the Administrative Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Bank prior to the making of such Loan, and such Bank
shall not have made available to the Administrative Agent such Bank’s ratable
portion of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub-agent and the Related Parties of the Administrative Agent and each such
sub-agent shall be entitled to the benefits of all provisions of this Article 9
and Section 11.10 (as though such sub-agents were the “Administrative Agent”
under this Agreement) as if set forth in full herein with respect thereto.

Section 9.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Banks and the Borrowers. Upon
receipt of any such notice of resignation, the Required Banks, with the prior
written consent of API (which consent shall not be unreasonably withheld or
delayed) shall have the right to appoint a successor, which shall be a
commercial bank or an affiliate of a Bank with an office in New York, New York,
or an affiliate of any such bank with an office in New York, New York. If no
such successor shall have been so appointed by the Required Banks and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (such 30-day period, the “Bank Appointment
Period”), then the retiring Administrative Agent may with the prior written
consent of API (which consent shall not be unreasonably withheld or delayed) on
behalf of the Banks appoint a successor Administrative Agent meeting the
qualifications set forth above. In

 

46



--------------------------------------------------------------------------------

addition and without any obligation on the part of the retiring Administrative
Agent to appoint, on behalf of the Banks, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the Bank
Appointment Period notify the Borrower and the Banks that no qualifying Person
has accepted appointment as successor Administrative Agent and the effective
date of such retiring Administrative Agent’s resignation. Upon the resignation
effective date established in such notice and regardless of whether a successor
Administrative Agent has been appointed and accepted such appointment, the
retiring Administrative Agent’s resignation shall nonetheless become effective
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations as Administrative Agent hereunder and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Bank directly, until
such time as the Required Banks appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as
Administrative Agent of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations as Administrative Agent hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article 9 and
Section 11.10 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 9.07. Non-Reliance on Administrative Agent and Other Banks.

(a) Each Bank confirms to the Administrative Agent, each other Bank and each of
their respective Related Parties that it (i) possesses (individually or through
its Related Parties) such knowledge and experience in financial and business
matters that it is capable, without reliance on the Administrative Agent, any
other Bank or any of their respective Related Parties, of evaluating the merits
and risks (including tax, legal, regulatory, credit, accounting and other
financial matters) of (x) entering into this Agreement, (y) making Loans and
other extensions of credit hereunder and (z) in taking or not taking actions
hereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder is suitable and appropriate for it.

(b) Each Bank acknowledges that (i) it is solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with this Agreement, (ii) that it has, independently and without
reliance upon the Administrative Agent, any other Bank or any of their
respective Related Parties, made its own appraisal and investigation of all
risks associated with, and its own credit analysis and decision to enter into,
this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Administrative Agent, any other Bank or any of their respective Related Parties,
continue to be solely responsible for making its own appraisal and investigation
of all risks arising under or in connection with, and its own credit analysis
and decision to take or not take action under, this Agreement based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:

(i) the financial condition, status and capitalization of the Borrowers;

 

47



--------------------------------------------------------------------------------

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with this Agreement;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and

(iv) the adequacy, accuracy and/or completeness of the information delivered by
the Administrative Agent, any other Bank or by any of their respective Related
Parties under or in connection with this Agreement, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
this Agreement.

Section 9.08. Indemnification. Each Bank agrees (which agreement shall survive
repayment of the Loans) to indemnify the Administrative Agent, to the extent not
reimbursed by the Borrowers, ratably in accordance with its respective
Commitment in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitment shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with its respective Commitment immediately prior to such date), from and against
any and all liabilities, obligations, losses, claims, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of any Credit
Document, or any action taken or omitted to be taken by the Administrative Agent
under any Credit Document; provided that no Bank shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Administrative Agent or any of its
officers or employees. Without limiting the foregoing, each Bank agrees to
reimburse the Administrative Agent promptly upon demand for its Pro Rata Share
of any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in such capacity in connection with the enforcement of, or
legal advice in respect of rights or responsibilities under, any Credit Document
or any amendments or supplements hereto or thereto, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrowers.

Section 9.09. Sharing of Payments and Expenses. All funds for the account of the
Banks received by the Administrative Agent in respect of payments made by a
Borrower pursuant to, or from any Person on account of, any Credit Document
shall be distributed forthwith by the Administrative Agent among the Banks,
ratably in proportion to their respective interests therein. In the event that
any Bank shall receive from a Borrower or any other source any payment of, on
account of, or for or under any Credit Document (whether received pursuant to
the exercise of any right of set-off, banker’s lien, realization upon any
security held for or appropriated to such obligation or otherwise as permitted
by law) other than in proportion to its Pro Rata Share, except

 

48



--------------------------------------------------------------------------------

for amounts payable to such Bank under Section 2.05(b), 4.03, 4.04, 4.06 or 4.07
hereof, then such Bank shall purchase at par from each other Bank so much of its
interest in obligations of the Borrowers as shall be necessary in order that
each Bank shall share such payment with each of the other Banks in proportion to
each Bank’s Pro Rata Share. In the event that any purchasing Bank shall be
required to return any excess payment received by it, the purchase shall be
rescinded and the purchase price restored to the extent of such return, but
without interest.

Section 9.10. Other Agents. None of the Banks identified on the facing page or
signature pages of this Agreement as a “joint lead arranger”, “joint book
runner”, “syndication agent”, “documentation agent”, “co-documentation agent”,
“co-agent”, or any Affiliate of such Banks, shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of any Bank, those applicable to all Banks as such. Without limiting
the foregoing, none of the Banks so identified (or such Affiliates) shall have
or be deemed to have any fiduciary relationship with any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on any of the Banks so
identified (or such Affiliates) in deciding to enter into this Agreement or in
taking or not taking action hereunder.

ARTICLE 10

THE GUARANTY

Section 10.01. The Guaranty. API unconditionally and irrevocably guarantees the
prompt payment when due of all present and future obligations and liabilities of
all kinds (including post-petition interest, whether or not such interest
constitutes an allowed claim in the related bankruptcy or insolvency proceeding)
of each other Borrower to the Banks under any Credit Document, whether incurred
by such Borrower as maker, endorser, drawer, acceptor, guarantor, accommodation
party or otherwise, and whether due or to become due, secured or unsecured,
absolute or contingent, joint or several, and howsoever or whenever incurred by
such Borrower (the “Guaranteed Obligations”).

Section 10.02. Absolute Guaranty. API’s obligations hereunder shall not be
affected by (a) the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument evidencing the Guaranteed Obligations
(b) the existence, legality, validity, enforceability (including as a result of
a bankruptcy, reorganization or similar proceeding), perfection, or extent of
any collateral therefor, (c) any change in the corporate existence or structure
of any other Borrower, (d) any claims or set-offs that API may have, (e) any
law, regulation, decree or order of any jurisdiction or any event affecting any
term of the Guaranteed Obligations or the rights of any Bank with respect
thereto or (f) any other circumstance relating to the Guaranteed Obligations or
the Borrowers (other than API) which might otherwise constitute a defense
available to any surety or guarantor or to this Guaranty. The Banks make no
representation or warranty in respect of any such circumstance and have no duty
or responsibility whatsoever to API with respect to the management or
maintenance of the Guaranteed Obligations or any collateral therefor. The Banks
shall not be obligated to file any claim relating to the Guaranteed Obligations
in the event that a Borrower becomes subject to a bankruptcy, reorganization or
similar proceeding, and the

 

49



--------------------------------------------------------------------------------

failure of the Banks so to file shall not affect API’s obligations hereunder. In
the event that any payment to the Banks in respect of any Guaranteed Obligation
is rescinded or must otherwise be returned for any reason whatsoever, API shall
remain liable hereunder in respect of such Guaranteed Obligation as if such
payment had not been made.

Section 10.03. Consents, Waivers and Renewals. API agrees that the Banks may at
any time and from time to time, either before or after the maturity thereof,
without notice to or further consent of API, extend the time of payment of,
exchange or surrender any collateral for, or renew any Guaranteed Obligations,
and may also make any agreement with ACC, an Additional Borrower or with any
other party to or person liable on any Guaranteed Obligations, or interested
therein, for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between the Banks, ACC, an Additional Borrower or any such other
party or person, without in any way impairing or affecting this Guaranty. API
agrees that the Banks may resort to API for payment of any Guaranteed
Obligations, whether or not the Banks shall have resorted to any collateral
security, or shall have proceeded against any Borrower or other obligor
principally or secondarily obligated with respect to any of the Guaranteed
Obligations.

Section 10.04. Subrogation. API will not exercise any rights which it may
acquire by way of subrogation or by any indemnity, reimbursement or other
agreement, and shall not exercise any right of recourse to any assets or
property of any other Borrower held for the payment and performance of the
Guaranteed Obligations, unless and until all of the Guaranteed Obligations have
been paid in full and all Commitments have been terminated. If any amount shall
be paid to API in violation of the preceding sentence, such amount shall be held
in trust for the benefit of the Banks and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured.

Section 10.05. Continuing Guaranty. API’s obligations hereunder shall remain in
full force and effect until the principal of and interest on the Loans and all
other amounts payable by any other Borrower under this Agreement shall have been
paid in full and the Commitments terminated. If at any time any payment of the
principal of or interest on the Loans or any other amount payable by any such
Borrower under this Agreement is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of such Borrower or
otherwise, API’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

Section 10.06. Waiver of Notice. API waives notice of the acceptance of this
Guaranty and of the making of any loans or extensions of credit to any other
Borrower, presentment to or demand or payment from anyone whomsoever liable upon
any of the Guaranteed Obligations, presentment, demand, notice of dishonor,
protest, notice of any sale of collateral security and all other notices
whatsoever.

 

50



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

Section 11.01. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 11.02. Set-off. Each Bank is hereby authorized at any time and from time
to time upon the occurrence of an Event of Default that is continuing, to the
fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Debt at any time owing by such Bank to or for the credit or the account of
a Borrower against any and all payment obligations of such Borrower under this
Agreement then due to such Bank, irrespective of whether such Bank shall have
made any demand under this Agreement. The rights of each Bank under this
Section 11.02 are in addition to any other rights and remedies (including other
rights of set-off) which such Bank may have. Any Bank exercising its rights
under this Section 11.02 shall give notice thereof to API, the relevant Borrower
and the Administrative Agent concurrently with or prior to the exercise of such
rights, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 11.03. Expenses. API agrees to pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent and any Banks, including the reasonable
fees and disbursements of one firm of counsel chosen from time to time to
represent the Banks as a group in connection with the negotiation, execution and
administration of the Credit Documents, and including the reasonable fees and
disbursements of counsel, if necessary, in connection with the enforcement of
any provisions of the Credit Documents.

Section 11.04. Amendments. Any provision of this Agreement may be amended,
modified, supplemented or waived if, but only if, such amendment, modification,
supplement or waiver is in writing and is signed by each of the Borrowers and
the Required Banks (and, if the rights or duties of the Administrative Agent are
affected thereby, by the Administrative Agent); provided that no such amendment,
modification, supplement or waiver shall, unless signed by each Bank directly
affected thereby, (i) subject to Sections 2.04 and 2.05, increase or decrease
the Commitment of any Bank or subject any Bank to any additional obligation,
(ii) reduce the principal of or rate of interest on any Loan or any fees
hereunder or (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment; and provided further that no such amendment, modification,
supplement or waiver shall, unless signed by all the Banks (A) release API from
any obligations under Article 10 or (B) amend or waive the provisions of this
Section 11.04, the definition of “Required Banks” or any provision that
explicitly requires the consent of all the Banks.

Section 11.05. Cumulative Rights and No Waiver. Each and every right granted to
the Administrative Agent and the Banks under any Credit Document, or allowed
them by law or equity, shall be cumulative and may be exercised from time to
time. No failure on the part of the Administrative Agent or any Bank to
exercise, and no delay in exercising, any right will operate as a waiver
thereof, nor will any single or partial exercise by the Administrative Agent or
any Bank of any right preclude any other or future exercise thereof or the
exercise of any other right.

 

51



--------------------------------------------------------------------------------

Section 11.06. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

(i) If to any Borrower, to such Borrower at (or in care of):

Avon Products, Inc.

601 Midland Avenue

Rye, New York 10580

Telephone: 914-935-2303

Attention: Mr. Shalabh Gupta

Vice President and Treasurer

with a copy to:

Avon Products, Inc.

777 Third Avenue

New York, New York 10017

Telephone: 212-282-5000

Attention: General Counsel;

(ii) If to the Administrative Agent, to it at:

Citibank, N.A.

Building #3

1615 Brett Road

New Castle, Delaware 19720

Telephone: 302-894-6011

Attention: Bank Loan Syndications

provided, that notices to be given pursuant to Articles 2, 3 or 4 hereunder
shall be given to the Administrative Agent at;

Citibank, N.A.

Building #3

1615 Brett Road

New Castle, Delaware 19720

Telephone: 302-894-6011

Attention: Bank Loan Syndications;

(iii) If to any Bank, to it at the address set forth in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for

 

52



--------------------------------------------------------------------------------

the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices delivered through electronic
communications, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b).

Unless otherwise provided herein, any notice which is required to be given in
writing or by telephone pursuant to the terms of this Agreement may be given by
telecopy or facsimile transmission. Any party from time to time may change its
address for notices by notice to the other Banks, the Administrative Agent and
API in the manner provided in this subsection.

Each notice delivered in writing to API hereunder shall be deemed delivered to
all the Borrowers.

(b) Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Bank pursuant to Article 2 if such Bank has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. So long as Citibank or any of its affiliates is the
Administrative Agent, materials required to be delivered pursuant to
Section 7.01(a)(i), (ii), (vi) and (vii) shall be delivered to the
Administrative Agent in an electronic medium in a format reasonably acceptable
to the Administrative Agent and the Banks by e-mail at
oploanswebadmin@citigroup.com The Administrative Agent or API may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Subject to subsection (e) below, API agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the Banks by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

 

53



--------------------------------------------------------------------------------

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any Bank
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Borrower pursuant to any Credit Document or the transactions contemplated
therein which is distributed to the Administrative Agent or any Bank by means of
electronic communications pursuant to this Section, including through the
Platform.

(e) For purposes of Sections 7.01(a)(i), (ii), (vi) and (vii), API shall be
deemed to have effectively delivered any financial statement required to be
delivered under Section 7.01(a)(i) or (ii), proxy statement, registration
statement, or report on Form 8-K, 10-K or 10-Q to the Administrative Agent and
the Banks when such financial statement, proxy statement, registration statement
or report is posted on the Internet at the SEC’s website at www.sec.gov.

Section 11.07. Severability. If any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

Section 11.08. Parties in Interest. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Bank, and no Bank may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Banks) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Banks. Any Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a

 

54



--------------------------------------------------------------------------------

portion of its Commitment and the Loans at the time owing to it) to one or more
banks or other financial institutions (each, an “Assignee”); provided, that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment and/or the Loans at the time owing to it or in the case of an
assignment to a Bank or an Affiliate of a Bank, no minimum amount need be
assigned; and

(B) In any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, and increments of $1,000,000 in excess
thereof, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, API otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) The consent of API (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default under Section 8.01(a), (g) or
(h) has occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Bank or an Affiliate of a Bank; and

(B) The consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Bank or an Affiliate of such Bank.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in cash equal to $1,000 (if the Assignee is
already a Bank) or $3,500 (otherwise); provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The Assignee, if it is not a Bank, shall deliver
to the Administrative Agent an Administrative Questionnaire.

 

55



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Bank or any of its Subsidiaries, or any Person who, upon becoming
a Bank hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Bank, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Bank to the Administrative Agent and each other Bank hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Bank hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 4.04, 4.05, 11.03, 11.05, and 11.10 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Bank will constitute a waiver or release
of any claim of any party hereunder arising from that Bank’s having been a
Defaulting Bank. Any assignment or transfer by a Bank of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (d) of this Section. To the
extent that an Assignment and Assumption of all or any portion of a Bank’s
rights and obligations under this Agreement with respect to any Loan or
Commitment assigned pursuant to Section 4.06 or this Section 11.08(b) would, at
the time of such assignment, result in increased costs under Sections 3.03(c),
4.04(a) or 4.04(b) from those being charged by the respective assigning Bank
prior to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective Assignment and Assumption).

 

56



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain its office at the address referred to in
Section 11.06 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Bank pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and each
Borrower, the Administrative Agent and the Banks shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Bank, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Bank, in the ordinary course of its business and in
accordance with applicable law, may at any time grant to one or more banks or
other financial institutions (each, a “Participant”) participating interests in
its Commitment or any or all of its Loans. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
either Borrower and the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations hereunder and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrowers under the Credit Documents, including
the right to approve any amendment, modification, supplement or waiver of any
provision of this Agreement; provided that such participation agreement may
provide that such Bank will not agree to any modification, amendment or waiver
of this Agreement described in the provisos to Section 11.04 without the consent
of the Participant. Each Borrower agrees that each Participant shall be entitled
to the benefits of Sections 4.03 and 4.04 with respect to its participating
interest; provided that (i) subject to clause (ii) of this sentence, all amounts
payable to a Bank for the account of a Participant under Sections 4.03 and 4.04
shall be determined as if such Bank had not granted such participation to the
Participant and (ii) no Participant shall be entitled to receive any greater
payment under Section 4.03 or 4.04 than such Bank would have been entitled to
receive with respect to the rights participated, unless (x) such transfer is
made with API’s prior written consent or by reason of the provisions of
Section 4.04 requiring such Bank to designate a different lending office under
certain circumstances or at a time when the circumstances giving rise to such
payment did not exist and (y) such Participant agrees, for the benefit of the
Borrowers, to comply with Section 4.04(e) as though it were a Bank. Each Bank
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Bank shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Loans or other obligations under this Agreement) except to the
extent such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

57



--------------------------------------------------------------------------------

(e) Federal Reserve Regulations. Notwithstanding any other provision of any
Credit Document, no Bank may sell, assign or participate all or any portion of
its Commitment or Loans hereunder to any “broker” or “dealer” (as defined in
Sections 3(a)(4) and 3(a)(5) of the Exchange Act) or any other Person that is a
“creditor” (as defined in Regulation T of the Federal Reserve Board). By
executing and delivering this Agreement, each Bank hereby confirms that it is
not such a “broker”, “dealer” or “creditor”.

(f) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

Section 11.09. [Reserved].

Section 11.10. Indemnity. The Borrowers, jointly and severally, agree to
indemnify the Administrative Agent and each of the Banks and their respective
Affiliates, directors, officers, employees, agents, advisors and controlling
persons (each such Person, an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees and expenses, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties thereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 11.10 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a Borrower, any of its directors, security holders or
creditors (other than in the case where such litigation or proceeding is brought
by a Borrower and such Borrower prevails), an Indemnitee or any other person or
an Indemnitee is otherwise a party thereto. In no event, however, shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). This Section 11.10 shall not apply
with respect to Taxes or Excluded Taxes other than any Taxes or Excluded Taxes
that represent losses or damages arising from any non-Tax claim.

The provisions of this Section 11.10 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the reduction or cancellation of the Total Commitment, the invalidity
or unenforceability of any term or provision of this Agreement or any Note, or
any investigation made by or on behalf of the Banks. All amounts due under this
Section 11.10 shall be payable in immediately available funds upon written
demand therefor.

 

58



--------------------------------------------------------------------------------

Section 11.11. Consent to Jurisdiction. Subject to the last sentence of this
Section 11.11, any judicial proceeding brought against any party to this
Agreement arising out of or relating to any Credit Document shall be brought in
any court of competent jurisdiction in the City and County of New York, and, by
its execution and delivery of this Agreement or an Additional Borrower
Confirmation pursuant to Section 6.04, each Borrower shall be deemed, to the
fullest extent permitted by law, to (a) accept, generally and unconditionally,
the exclusive jurisdiction of such courts, (b) irrevocably waive any objection
they may now or hereafter have as to the venue of any suit, action or proceeding
brought in such a court or that such court is an inconvenient forum and
(c) consent that service of process upon any of them may be made by certified or
registered mail, return receipt requested, at their address specified or
determined in accordance with the provisions of Section 11.06 and service so
made shall be deemed completed when received. Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of the Administrative Agent, any Bank or any Borrower to bring proceedings
against any other party in the courts of any other applicable jurisdiction.

Section 11.12. Confidentiality. Each of the Administrative Agent and the Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its affiliates and to its and
its affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives, in
all cases to the extent such affiliates and such managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors, and other
representatives are involved in the administration of this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any Note or any
action or proceeding relating to this Agreement or any Note or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.12 and as to which
the Borrowers are third party beneficiaries, to (i) any Assignee of or
Participant in, or any prospective Assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to API and
its obligations under this Agreement or payments hereunder, (g) with the written
consent of API or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 11.12 or
(y) becomes available to the Administrative Agent, any Bank or any of their
respective affiliates on a nonconfidential basis from a source other than API or
any of its Subsidiaries, unless such Information is being made available by a
Person not known after reasonable inquiry by the Administrative Agent, any Bank
or any of their respective affiliates to be required to maintain the
confidentiality of such Information; provided that, in the case of clauses
(b) and (c), if the Administrative Agent or any Bank or any of their respective
related parties is required in the opinion of the Administrative Agent or such
Bank’s counsel, as applicable, to

 

59



--------------------------------------------------------------------------------

disclose by law, regulation, governmental or regulatory authority, subpoena,
court order or similar legal or regulatory process, any Information, the
Administrative Agent or such Bank, as applicable, shall (A) except as limited by
applicable law, subpoena, order or other legal or regulatory process, give API
written notice of such requirement or request so that API may seek, at its sole
cost and expense, an appropriate protective order or other remedy; and
(B) except with respect to providing information requested by regulatory
authorities, reasonably cooperate with API, at API’s sole cost and expense, to
obtain such protective order. Other than with respect to Information requested
by regulatory authorities, in the event that such protective order or other
remedy is not obtained or API waives its right to seek such order or other
remedy, the Administrative Agent or such Bank, as applicable, shall (or shall
cause any other Person to whom such request is directed to), without liability
under this Agreement, furnish only that portion of the Information which, on the
advice of the Administrative Agent or such Bank’s counsel, as applicable, is
legally required or so compelled by law or regulation to be disclosed and,
provided that the Administrative Agent or such Bank, as applicable, gives API
written notice of the Information to be disclosed as far in advance of its
disclosure as practicable and use its reasonable efforts to obtain assurances
that confidential treatment will be accorded such information.

The foregoing is in addition to and not in limitation of the provisions of any
confidentiality agreement between the Administrative Agent or any Bank and the
Borrower.

For purposes of this Section, “Information” means all information received from
API or any of its Subsidiaries relating to API or any of its Subsidiaries or any
of their respective businesses, provided that, in the case of information
received from API or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential.

Section 11.13. Judgment. To the fullest extent permitted under applicable law,
the obligation of any Borrower in respect of any sum due from it in Dollars to
any Bank or the Administrative Agent hereunder shall, notwithstanding any
judgment in any other currency, be discharged only to the extent that on the
Domestic Business Day following receipt by such Bank or the Administrative Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Bank or the Administrative Agent (as the case may be) may in accordance
with normal banking procedures purchase Dollars with such other currency; if the
amount of Dollars so purchased is less than such sum due to such Bank or the
Administrative Agent (as the case may be) in Dollars, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Bank or the Administrative Agent (as the case may be) against such loss, and if
the amount of Dollars so purchased exceeds such sum due to any Bank or the
Administrative Agent (as the case may be) in Dollars, such Bank or the
Administrative Agent (as the case may be) agrees to remit to such Borrower such
excess.

Section 11.14. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all the counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

60



--------------------------------------------------------------------------------

Section 11.15. Patriot Act. Each Bank hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Bank to identify such
Loan Party in accordance with the Act.

Section 11.16. No Fiduciary Duty. The Administrative Agent, each Bank and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Banks”), may have economic interests that conflict with those of the
Borrowers. Each Borrower agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Banks and the Borrowers, their
stockholders or their affiliates. Each Borrower acknowledges and agrees that
(i) the transactions contemplated by the Credit Documents are arm’s-length
commercial transactions between the Banks, on the one hand, and the Borrowers,
on the other, (ii) in connection therewith and with the process leading to such
transaction each of the Banks is acting solely as a principal and not the agent
or fiduciary of any Borrower, its management, stockholders, creditors or any
other person, (iii) no Bank has assumed an advisory or fiduciary responsibility
in favor of the Borrowers with respect to the transactions contemplated hereby
or the process leading thereto (irrespective of whether any Bank or any of its
affiliates has advised or is currently advising any Borrower on other matters)
or any other obligation to the Borrowers except the obligations expressly set
forth in the Credit Documents and (iv) each of the Borrowers has consulted its
own legal and financial advisors to the extent it deemed appropriate. Each
Borrower further acknowledges and agrees that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. Each Borrower agrees that it will not claim that any Bank has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrowers, in connection with such transaction or the
process leading thereto.

Section 11.17. Waiver of Right to Jury. EACH OF THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH OF THE BANKS WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THE CREDIT DOCUMENTS OR THE RELATIONSHIPS ESTABLISHED UNDER THE CREDIT
DOCUMENTS.

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AVON PRODUCTS, INC. By:  

/s/ Shalabh Gupta

  Name:   Shalabh Gupta   Title:   Vice President and Treasurer AVON CAPITAL
CORPORATION By:  

/s/ Shalabh Gupta

  Name:   Shalabh Gupta   Title:   Vice President and Treasurer CITIBANK, N.A.,
as Administrative Agent By:  

/s/ Carolyn Kee

  Name:   Carolyn Kee   Title:   Vice President CITIBANK, N.A. By:  

/s/ Carolyn Kee

  Name:   Carolyn Kee   Title:   Vice President BANK OF AMERICA, N.A. By:  

/s/ J. Casey Cosgrove

  Name:   J. Casey Cosgrove   Title:   Director

 

[Avon Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ Angela Bentley Arnold

  Name: Angela Bentley Arnold   Title: Managing Director By:  

/s/ Berangere Allen

  Name: Berangere Allen   Title: Director COMPASS BANK By:  

/s/ Susana Campuzano

  Name: Susana Campuzano   Title: Senior Vice President GOLDMAN SACHS BANK USA
By:  

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory HSBC BANK USA, NATIONAL
ASSOCIATION By:  

/s/ Alan Vitulich

  Name: Alan Vitulich   Title: Director SOVEREIGN BANK, N.A. By:  

/s/ Matthew Bartlett

  Name: Matthew Bartlett   Title: Vice President LLOYDS TSB BANK PLC By:  

/s/ Stephen Giacolone

  Name: Stephen Giacolone   Title: Assistant Vice-President G011 By:  

/s/ Dennis McClellan

  Name: Dennis McClellan   Title: Assistant Vice-President M040

 

[Avon Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BANCO BRADESCO S.A., NEW YORK BRANCH By:  

/s/ Maisa de Oliveira

  Name: Maisa de Oliveira   By:  

/s/ Mauro Lopes

  Name: Mauro Lopes   INTESA SANPAOLO S.P.A. By:  

/s/ John Michalisin

  Name: John Michalisin   Title: First Vice President By:  

/s/ Glen Binder

  Name: Glen Binder   Title: Vice President THE NORTHERN TRUST COMPANY By:  

/s/ Daniel J. Boote

  Name: Daniel J. Boote   Title: Senior Vice President SUMITOMO MITSUI BANKING
CORPORATION By:  

/s/ David W. Kee

  Name: David W. Kee   Title: Managing Director U.S. BANK NATIONAL ASSOCIATION
By:  

/s/ Conan Schleicher

  Name: Conan Schleicher   Title: Senior Vice President

 

[Avon Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Schedule 2.01

BANKS AND COMMITMENTS

 

Name of Bank

   Commitment as of the
Closing Date  

Citibank, N.A.

(The Administrative Agent)

   $ 100,000,000   

Bank of America, N.A.

(Syndication Agent)

   $ 100,000,000   

BNP Paribas

(Co-Documentation Agent)

   $ 100,000,000   

Compass Bank

(Co-Documentation Agent)

   $ 100,000,000   

Goldman Sachs Bank USA

(Co-Documentation Agent)

   $ 100,000,000   

HSBC Bank USA, National Association

(Co-Documentation Agent)

   $ 100,000,000   

Sovereign Bank, N.A.

(Co-Documentation Agent)

   $ 100,000,000   

Lloyds TSB Bank plc

(Co-Agent)

   $ 65,000,000   

Banco Bradesco S.A., New York Branch

   $ 47,000,000   

Intesa Sanpaolo S.p.A.

   $ 47,000,000   

The Northern Trust Company

   $ 47,000,000   

Sumitomo Mitsui Banking Corporation

   $ 47,000,000   

U.S. Bank National Association

   $ 47,000,000   

Total

   $ 1,000,000,000   

 

Schedule 2.01-1



--------------------------------------------------------------------------------

Schedule 5.01(e)

CERTAIN LITIGATION

The litigations, lawsuits, claims, investigations, compliance reviews and tax
contingencies referenced in API’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2012.

 

Schedule 5.01(e)-1



--------------------------------------------------------------------------------

Schedule 6.04

CERTAIN ADDITIONAL BORROWERS

None

 

Schedule 6.04-1



--------------------------------------------------------------------------------

Schedule 7.02(f)

EXISTING SUBSIDIARY DEBT

Schedule 7.02(f): March 13, 20131

 

Avon Cosmetics (Philippines), Inc.

   Philippines [DSB]      75,003,074   

Avon Cosmeticos Ltda.

   Brazil [DSB]      40,816,327   

Avon Products Mfg., Inc.

   Philippines [MFG]      27,050,289   

Avon Operations Polska Sp. z.o.o

   Poland      25,236,593   

Avon Beauty Products India Pvt. Ltd.

   India [DSB]      19,371,252   

Avon Cosmetics (Thailand) Ltd.

   Thailand      15,717,158   

U.K. Direct Selling

   United Kingdom      15,664,793   

Avon Manufacturing (Guangzhou) Ltd.

   China [MFG]      15,505,858   

Avon Cosmetics Manufacturing, S. de R.L., de C.V.

   Mexico [MFG]      15,000,000   

Cosmeticos Avon Sociedad Anonima Comercial E Industrial

   Argentina      13,576,872   

Avon Products (China) Co. Ltd.

   China [DSB]      13,163,797   

Avon Healthcare Products Manufacturing (Guangzhou) Limited

   China [Wellness]      11,388,953   

Cosmeticos Avon S.A.

   Chile      7,979,767 2 

Avon Canada, Inc.

   Canada      4,098,497 2 

Avon Kozmetik Urunleri Sanayi ve Ticaret Anonim Sirketi

   Turkey      2,378,185 2 

Avon EMEA Finance Service Center Spolka

   Poland [FSSC]      2,171,217 2 

Avon Cosmeticos, Lda

   Portugal      1,307,019 2 

Avon Cosmetics (Greece) MEPE

   Greece      1,144,356 2       

 

 

          306,574,006   

 

1) All balances translated at February month end exchange rates

2) Balances as of February 28, 2013

 

Schedule 7.02(f)-1



--------------------------------------------------------------------------------

Exhibit A

Form of Loan Request

[Date]

Citibank, N.A.

Building #3

1615 Brett Road

New Castle, Delaware 19720

Attention: Bank Loan Syndications

Re: Loan Request

Dear Sirs:

Reference is made to the Revolving Credit Agreement, dated as of March 13, 2013
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”), among Avon Products, Inc., Avon Capital Corporation, the Additional
Borrowers, banks and other lenders from time to time parties thereto and
Citibank, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

[NAME OF BORROWER] hereby gives you notice pursuant to Section 2.02(a) of the
Credit Agreement that it requests a Loan, and in that connection sets forth
below the terms on which such Loan is requested to be made:

 

(A)

   Borrowing Date1  

 

 

(B)

   Principal Amount2   $  

 

 

(C)

   Interest Rate Basis   [ABR Loan] [Eurodollar Loan]  

(D)

   Interest Period and the last day thereof3  

 

 

 

Very truly yours, [NAME OF BORROWER] By:  

 

  Title:

 

1 

Must be a Business Day.

2 

Must be equal to $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.

3 

1, 2, 3 or 6 months in the case of Eurodollar Loans. Not applicable to ABR
Loans.

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

Form of Note

 

[Principal Amount]                                 ,             

[NAME OF BORROWER], a [[New York] [Delaware] [jurisdiction of organization]
corporation] (the “Borrower”), for value received, promises to pay to the order
of [BANK] (the “Bank”), on the Termination Date, the principal sum of [PRINCIPAL
AMOUNT IN DOLLARS] or, if less, the aggregate principal amount of the Loans made
by the Bank to the Borrower pursuant to that certain Revolving Credit Agreement,
dated as of March 13, 2013 (as amended, modified, supplemented or extended from
time to time, the “Credit Agreement”), among Avon Products, Inc., Avon Capital
Corporation, the Additional Borrowers, banks and other lenders from time to time
parties thereto and Citibank, N.A., as Administrative Agent.

The Borrower also promises to pay interest on the unpaid principal amount of
Loans from time to time outstanding from the date hereof until maturity (whether
by acceleration or otherwise) and, after maturity, until paid, at the rate or
rates per annum and on the date or dates specified in the Credit Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
Administrative Agent at such office or offices of the Administrative Agent as
may be designated by the Administrative Agent pursuant to the Credit Agreement.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
diligence, presentment, demand, protest and notice of any kind whatsoever. The
failure or forbearance by the holder to exercise any of its rights hereunder in
any particular instance shall in no event constitute a waiver thereof.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder of this Note on the schedule attached hereto and made a
part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof, or shall be recorded by the holder of this Note in its
internal records; provided, however, that any failure of the holder of this Note
to make such a notation or any error in such notation shall in no manner affect
the validity or enforceability of the obligation of the Borrower to make
payments of principal and interest in accordance with the terms of this Note and
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, which among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional prepayment of the principal
hereof prior to the maturity thereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified. Terms used and not otherwise defined herein have the meanings
ascribed thereto in the Credit Agreement.

 

Exhibit B-1



--------------------------------------------------------------------------------

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

[Pursuant to the Credit Agreement, payment in full of principal and interest on
this Note is unconditionally guaranteed by Avon Products, Inc., a New York
corporation.]1

 

[NAME OF BORROWER] By:  

 

  Title:

 

1 

The text in brackets is to be included only in Notes of ACC or an Additional
Borrower.

 

Exhibit B-2



--------------------------------------------------------------------------------

     LOANS AND PRINCIPAL PAYMENTS

Amount of Loans Made

   Amount of Principal Repaid    Amount of Unpaid Principal
Balance      

 

Euro dollar Data Loan

   ABR Loan
Total    Euro dollar
Notation
Loan  Made
By    Interest
Paid (if
applicable)    ABR Loan    Euro dollar
Loan    ABR Loan                  

 

Exhibit B-3



--------------------------------------------------------------------------------

Exhibit C

Form of Continuation/Conversion Request

[Date]

Citibank, N.A.

Building #3

1615 Brett Road

New Castle, Delaware 19720

Attention: Bank Loan Syndications

Re: Continuation/Conversion Request

Dear Sirs:

Reference is made to the Revolving Credit Agreement, dated as of March 13, 2013
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”), among Avon Products, Inc., Avon Capital Corporation, the Additional
Borrowers, banks and other lenders from time to time parties thereto and
Citibank, N.A., as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

[NAME OF BORROWER] hereby requests pursuant to Section 3.05(a) of the Credit
Agreement that on                     ,             :

(1) $        ,000,000 of the presently outstanding principal amount of Loans
presently being maintained as [ABR] [Eurodollar] Loans [with an Interest Period
ending on                     ,             ],

(2) be [converted into] [continued as],

(3) [Eurodollar Loans having an Interest Period of [one][two][three][six]
months] [ABR Loans].

 

Very truly yours, [NAME OF BORROWER] By:  

 

  Title:

 

Exhibit C-1



--------------------------------------------------------------------------------

Exhibit D-1

Form of Additional Borrower [Designation] [Termination]

[Date]

Citibank, N.A.

Building #3

1615 Brett Road

New Castle, Delaware 19720

Attention: Bank Loan Syndications

Re: Additional Borrower Designation

Dear Sirs:

Reference is made to the Revolving Credit Agreement, dated as of March 13, 2013
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Avon Products, Inc., Avon Capital
Corporation, the Additional Borrowers, banks and other lenders from time to time
parties thereto and Citibank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

1. [Please be advised that the following Subsidiary is hereby designated as an
Additional Borrower and, subject to Section 6.04 of the Credit Agreement, such
Subsidiary will be authorized to use the credit facilities provided for under
the Credit Agreement:] [Please be advised that the designation of the following
Subsidiary as an Additional Borrower is terminated effective on the date
referred to in paragraph 2 below:]

[Insert Name and

Address of Additional

Borrower]

2. The effective date of this Additional Borrower [Designation] [Termination]
will be                  ,             .

 

Exhibit D-1



--------------------------------------------------------------------------------

Very truly yours, AVON PRODUCTS, INC. By:  

 

  Title: [NAME OF ADDITIONAL BORROWER]1 By:  

 

  Title:

 

Accepted and Acknowledged: CITIBANK, N.A., as Administrative Agent By:  

 

  Title:

 

1 

Additional Borrower signature necessary only in the case of termination of
designation.

 

Exhibit D-1-2



--------------------------------------------------------------------------------

Exhibit D-2

Form of Additional Borrower Confirmation

[Date]

Citibank, N.A.

Building #3

1615 Brett Road

New Castle, Delaware 19720

Attention: Bank Loan Syndications

Re: Additional Borrower Confirmation

Dear Sirs:

Reference is made to the Revolving Credit Agreement, dated as of March 13, 2013
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Avon Products, Inc., Avon Capital
Corporation, the Additional Borrowers, banks and other lenders from time to time
parties thereto and Citibank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

The undersigned (the “New Borrower”) (1) also refers to the Additional Borrower
Designation, effective                     ,              (the “Designation
Effective Date”), in which the undersigned has been designated an Additional
Borrower and (2) hereby confirms that, by its execution hereof, the undersigned
acknowledges that it has received a copy of the Credit Agreement, confirms that
the representations and warranties contained in Section 5.01 of the Credit
Agreement (except the representations and warranties contained in
Section 5.01(d)(ii) or 5.01(e)(ii) and any other representation or warranty that
expressly relates to a date certain) are true and correct insofar as they relate
to the undersigned as of the Designation Effective Date hereof, the conditions
specified in Section 6.02 have been satisfied insofar as relate to the
undersigned, and agrees that, from and after the Designation Effective Date,
subject to Section 6.04 of the Credit Agreement, it shall be a party to the
Credit Agreement and shall be bound, as a “Borrower” and an “Additional
Borrower”, by all of the provisions thereof.

The New Borrower hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon API at its offices at                     , Attention:                     
(the “Process Agent”) and the New Borrower hereby irrevocably appoints the
Process Agent to give any notice of any such service of process, and agrees that
the failure of the Process Agent to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon.

API hereby accepts such appointment as Process Agent and agrees with you that
(i) API will maintain an office in New York, New York through the Termination
Date and will give the Administrative Agent prompt notice of any change of
address of API, (ii) API will perform its duties as Process Agent to receive on
behalf of the New Borrower and its property

 

Exhibit D-2-1



--------------------------------------------------------------------------------

service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any New York State or federal court
sitting in New York City arising out of or relating to the Credit Agreement and
(iii) API will forward forthwith to the New Borrower at its address at
                     or, if different, its then current address, copies of any
summons, complaint and other process which API received in connection with its
appointment as Process Agent.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

Very truly yours, [NAME OF ADDITIONAL BORROWER] By:  

 

  Title: AVON PRODUCTS, INC. By:  

 

  Title:

 

Exhibit D-2



--------------------------------------------------------------------------------

Exhibit E

Assignment and Assumption

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Bank)][the respective Assignors (in their respective capacities as Banks)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor[s]:  

 

       

 

      [Assignor [is] [is not] a Defaulting Bank] 2.    Assignee[s]:  

 

       

 

      [for each Assignee, indicate [Affiliate] of [identify Bank] 3.   
Borrower(s):  

 

   4.    Administrative Agent:   Citibank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:   The $1,000,000,000 Credit
Agreement dated as of March 13, 2013 among Avon Products, Inc., a New York
corporation, Avon Capital Corporation, a Delaware corporation, each of the
Additional Borrowers (as defined therein) from time to time designated as such,
each of the Banks parties thereto, Citibank, N.A., as Administrative Agent, and
the other agents parties thereto. 6.    Assigned Interest[s]:     

 

Assignor[s]5

   Assignee[s]6    Aggregate Amount of
Commitment/Loans
for all Banks7      Amount of
Commitment/Loans
Assigned3      Percentage
Assigned of
Commitment/
Loans8     CUSIP
Number       $                    $                           %          $
                   $                           %          $                    $
                          %   

 

[7.

   Trade Date:                                                ]9   

[Page break]

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

9

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]12 Accepted: CITIBANK, N.A., as Administrative Agent By:  

 

  Title: [Consented to:]13

 

10

Add additional signature blocks as needed.

11

Add additional signature blocks as needed.

12

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

[NAME OF RELEVANT PARTY] By:  

 

  Title:

 

13 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.08(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.08(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01(a) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Bank.

 

Exhibit E-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit E-2